FILED
                         D ORIGINAL                                          02/09/2022
                                                                             02/22/2022
                                                                         Bowen G enwood
                                                                     CLERK OE THE S
                                                                          STATE OF
                                                                                      REME COURT
                                                                                      NTANA

                                                                         Case Number: OP 22-0072




 jo-‘red
De-Ce/Idait P(0
                                              FILED)
Sct pert'or Coutf-Y ..fa;/                     FEB 09 2022
  po be*? 99          -172„.
5(Aper ;c3(,) ficr 59
                                             Bowen Greenwood
                                           Clerk of Suprerne Court
                                              State of Montana




                               0.1417,..delet)ct tv104               A
                      /le: •

..faced Baelik                    :(37) -co r (A.)(;-/'
                          rvoi-
 J-e4e /Idarrt                     Fe    rv;c0 c y Co79-/---(0 i.
     V                   0-C) __Sci           D6-21-311 aeld
                         CakSe 41G-tiber'S
  -fetie 0C ievlacriarna DC- 2 I - qiiii
          dott/.




    _see fq-advvre/ch-C
                            D ORIGINAL

   a Mid 03611(7'3)
 De-ce441.4t pebSe
 SupeC/6( cotv)7Ly jod
 po 60X 49q                                             _ . .,..,.
 sa peelbc ./tit- 59872
                                                      FEB 09 2022
                                                     c,,,,....o.A.-,o,-.
                                               pl,a,•.•la,


                                           Clerk of Supreme Court
                                              State of Montana




 /viso404a. 341)re/bele ratc-i, Iie/e,K1 A4,04-tala

 Jet,(&1 13.il-t)-1 ."---    caose,uos. 10e- )--i-ilLiciAcia"
clgeAchA4                    pc-2/-371
    V                       rvloi;o4 -Po(' 4bOvict pauK:5
Yee c-r Ae7o4faA61
feCpcs-ickirrto

 bto4'e/ktatr Bet A             ,"                 - — e-                  .S
Tin,'S Coalq- -ko er          ii/7   rii: t.      pacip(i'S) a S
 de-re/186yr/ ;5 i e-)ca(Ce(a fed i A superia6r cconl
 Jai'l ct/id A-i)i l'ilmefaiwe accoutelt ono" hcTS
-1YIoSeao
                                         dwite) 4644
Doe 1 /. ./2,0      2                               J4(ed &OA
                                                    Po boX gq
                                                   54PeCiaal/setr
        -
-
    -
                                                                           /a/


  (I) s           Aze:sc 2,0                           4-1-.
                                                          < ) t-I
     /et3S
 -(2) seforte eX reI, ici ?.?\/ pisiek4 (Oa& Meg,
                                                  7)/41047.. in
      )96-5' 7,,2.J__q . 2 264.

  (3 /lip ic/Kia V 7tlirp'zo//ek 3Wif u,S q 36 •,.. S.c.1- /6o; /6 ii&I,
       24 04 (119'6)
  (2-/ Du(> kt426(43) v et afp, ti92 ()IS* 19G) 203          /0q Sicl 2a7S
       10.6 LQ_Lz_       a g
 (5 s+rum k- v 011)\-ied sialece tp2 ui s          g3qi 1,7902 93 szY
      2266        6i, 37 LiQi 2-,c/I:5C 0973)
 (6./ 6/\(0) /1/ktittel Pet.fi'llotier v Cilty'(~-(Ve)); et i i.I. ,(-301S
                    l          u() el s-lei eS 94 eme
      meVek 2 fe, 20/7

 0    41bripi- v Oi wee)' 5 6:3 uds za).2.74 hie/ sooxii /27
      L4t€c1. 201(14qq) U,S, (200) r37 Šia-911,41 1117 1.. d. ..2,01
      2/2 25 u150L.ki. '14139,, z( FA Li Wee toy fed s q %i
      26 )Fla, t. wee kfy 4)ed s qe,r7
 (8       -fri           1     2 3,4 (1          1822
      1300 0990

(1)6-WeV n;c4iC--t, of cr;c4 Jait 1)4,24,"it-yr/. ‘?.9'. 4   P qq4 lin?,IRO().)
rooftv7.04/eiy-evju 41774. jk, 4. V   ata yip 5 4V14. p frte/ it()
                                        el,/
    4     ,i 5)Pirolf.4.-ped w Amoy l ®v pi ff))p poi p p/vpv.R)-aio
        vv, ),?,(4.0140/ iyo drisu             mAiiiir)       vokwir
        Of- vO: Cl.idD V19 ,p30-0 .k k/ kow                 IV+ Ds/ vhcci v


                                                                ct --q( -3h
                  )0d14. 191..v2          jy.ip voX        v(      10,99CI
          1 )2)      P        j. (r)   rcor,.5"Lg vte igd
     5       9                                 2
                                                                                )
                                                        ) 01 rt, ci*d¢ -04)
                                                                              (5)
                                                             Li 4 oti)
                  al-61, AaPtln                        1L5,1&404715d V (h)
                                       r-Alp LE ati.1=4-
                                           p
        )apoi N5vd7,(r )0osvii.g) ( -19v 01/55,93-wd
                                                         (S)
E         0V 2., a(., Tif,L).wori pos- va.7, 1/10,1,),/5. c/ V
                                                               CX)
                                                          &90( -1 Z-55 v
                                       OG,         5                 a
    ; ciA0Pw il                           /4./.4 19do Dp/awil
        5,194, v it ps9117 317,                            10//

                    s ilo 0 7                          ) \A/
                                                               249

       iv\ C A Co
   AzA/e           5- -te4cimp)1;6' -1-r6v-ne6ffa s Evdewce.
       s-teAcgcaph;cally (e/r)oHead -1-e.cii`ffrioe.,y at a
  hectr;45 r            I ;.s ad/14;5s:61e ;/-7 evitszierice cry'
  a 161-kt -1-r,:a (d, me -1-6-Koeticoy may he paVed
  a -i-ta4sen'7,4-          Ic;seci b), the fierso, who tame

 25-31-703. pds-11104e/v)e4.i- bymoi6'0/7


 -1.he         -C6r        eXceed,"1     morriliS -01 gooci
 Cati5e,

 2S-3 /- 705- pos-tponeirfraert tip0,7 app);(611-)10/7
 pctel-y•-feiw (eqm;red,

  Ae        /view be pol&led kik3,4 'Vete appliteett,ozi_
   ei`-kker pcvi)'' -PO(' ree;oci 401V(eecl;f29 9 AtiorYnIc.
 "drk)e Pa194-y                appi•?et-66/7 sholl prove, by
      e        5   0 V/4    )1                       --)%e pcattY
 pdety egpects -to procwri sciRlY peci eed 161(icti
and          _Show ;/) builett respeel -tke ±eM:/kialY
Wfpec-ted ;s ./qater;ott d4d          ,i3)e ploy has
taLsed due 01,Vije4ee     plack,(e Ii4ed -test`mcoy
a4d .ivt5 beet) tiviatbie       so.
              /iv\ c A co des
       wtol-                 sttpp(e5S;c9/7        CO4PeSSoOV)
       CA" eid/v1:5SAt(:7

      A- de-re/Ida /1 -f may move to uppi(e.g'           eviVo4ce
      a(iy CotiPez :0,-) Or a4/11,1,5s;e4 :9,'veA hy -1-14€
      col 0A tkeseowild                 ;# Wag il4VO/U/rtelPitil
             /vic31;07) mu5i- be              4ti ci 5-Iate
      5)40 tA) 01<15 (A)hy -the cori-Pes,10.1  od,4 ;ss,10), ;1 tdod c
      it/11/6110*(eY•


(2)   T-C        ctIteitrbtevls     --ihe Al 1I* al Vale     -ktlet
      'MO; /4)-i.ruei sok/     therP the CofpRess;a4
  azifils stic54 Goa 4vcit4,11Ary)           colite+ Silo,
  CoAditc-I; a heatEe'tiy ; '0 title meire' s 04) iha
  /140+;0/1.          piaseca1:02/) emu 5* ?Cove by Ot.
      piepaideroAce e tint ev;cfmce                   ihecom-PeCo4

  1 Ire, ;s9ice 6•C e a4/0,155;19:1;+y (34'              co,WesSi'64
 or adfilo'ssi'or) /1/Ay/16-i        stitlomit-/•)bed +0 ti.ve
 1,4?       60,4e5Sobee, e(act/9/55'efo/i ;s detorme:fred
 -1-0 6e aciti;s5;b1              c;(cbitteis-Ievicec cuffatvid i,9
 -leke "Ad k           -#1k-Ae co/,,Pe‘§;(1,7 a( ad/4;ssion
              146Alig t0:41 t    -tile „,itt(y a S 6e64);.4.5
 Gtroei         ((:ec4;1011 0( the utie,s3h+
    ivreo to       e cofrreZ';e1L/) o(eldiso :s5;0"
            /v\C A CoSe5
 (.9 IT 1)-le moct,;(1A ; Š graMed, line coneesslo")
               ai rovi 51           cl-/-    em$  ,%         A
          0452:(ikt   1.kt ellovat)-7, ell IV 4-64,161) 04' the
          ease
         c/5-7-2o7(1)(4)(8), TaAlper                  cu -On
         Cica-F;Ty ptnyska ev;de")ce

         A pellso     Co/v-1/1.1;1-S          0-P-Pe/)ce 0-P iamperi'79
         c.)/-6) or -rakri'coil;/-73 phys;ca l eviclece
         -1-lia+ a/7 c+Vibet I proceed;r9 ©r i'civet:92ot-tyloA '5'
         peric11;43 0( cibou-i- -to 17e 1`7)seizeeter/ -AC persb/7

rA                                                or tee/tiove a/1y
         (erard doce,t"ie,t, (3( -611:1 wi'i-11 purpose -to
         impa;(          ye/ i'+y           ava                -tke
           o     e

      /vietke% petese:415/ or 445'e aviy (:Orordii doettivie4-1-
     0( 11,01                ;+ -to be-ra )5e ai, t4 wi‘11,7
     prAinpase --1-0     i-ead afiy peisa,-; wIlo oe
     /v)ely be erlaged ;/)-flie poceedi'Ay 0.e
     iinvec-/-8130,40/1.,
     ;
                                                               501)9
                All, C A       (           --azcz•




           96-13-302 suppre iln,-,7 of' eviVeAce
      (I) 74 cle-re7k/a44- aggr;eved by ct.4 t4AletuiCal 5eardet
          cod se:ukiv maimove Me coke't -t-e sapre5g
          a-5 eviVelce cv))691;/-63 olifet;fied by J-kte 6.4416114414/
          S         11    e

     0) .T.-c-Hie /10-1-;0/7 S-1-citeS -PaCt t..?-ot, tale)
         wood s_Adw -*Tat -the evsVeAste Should be
         sappres5C4 -te 6outf7t skclii leyeete+)le mer,
         oc tbe mo-itkvi crt -4-te oetovip'ku.5 k‘Qafirij cee
         a+ a iater date. ;1) -file cotAt'ioNefS
    (3) 1-e otk mo-Notei ls arviifect tile' eviVet)ce          ;S
        40+ ad/v1;55;14e al -kr;at

          4,*idgeOipeo•/(1 i'bie ik5c -far a-r-eLVatil     Def;Itt)tobA
         ic;elds oP evi'deice
   (5' (D;req-,evide/lce ; ,1-1-1(144-t- whikitlaprolieS, a     ,
        ae         al", dA ;‘,0)      .eider,o-r fxrese4 Alp on
       a(id kl ein i' ' ,               tue)'es-fabi;-• 542S
      .0;1,0;
                                    ,
; ,i , ,, , r                                        ,'
        AA CA Coo/eS
        b2olaittirl5(Axgr/) fa /54):Cal-,;o4 -tocketthoat.
(1) A Feed/r-b Ctofiewn'iS at) are/xv.. eAAciet
  _Sec-tifbA ;4;     11 puepo5(2.        mi'Vectgi
   p4bia? serval& Per-Orlin' /1             (2/1   e aai
  -ruActic  j -i-he persor,'


(13) pa(p6Šely Cceadoe a -Co Ise :AeLpas5;oet        it    a

  AeCeSSae io prevent sim efile/yts
       met5leasziliol
  26-     /03. DedaNtaiicei., COS; Or 6vAt'sslo       t-,Lanock
         part' 0.0 +lie -1-(aelSacl-lb/ii
  wirie.(e +he deciiva-N04) act ot- c(wh'ss;04 -eof,ers
  pow*           iktioviselictitco whi'ch I's i'fseg' +he -eaci
  bei id:spate oe ev;fleAce -tke+ ePoidi Ch deck:M.4in
  4tcif, otro/viiisSioe-1 ;5 ev/idgnce aS pd-to a the
  tit/1st/0;0/1

 .27-16-ko6,De.f-Wise                 rcleC
  The de-reeielavrt- /nay otifiy io The cburi. +o be .
 dischargez/ 4"(bfri °trees+      4   ihe sravui 041-11,1e.
     ite                 €04            h -t-Ae ()Nero('
 aireSt tatielg aen,ried
                                                                   7(49


                    uoker) orcke vqrcee,1 0 c boo')
    Ceduced,

    I -tC) t4F)0/ 7 skeh a?p1i'ecci-;6/ 7„       .5cA-9-,sPanbr,`f y
    APpectes -tAct+ 1-Aefe, waS 40-1- st1+941;c;e/it
     ata -r0( -the armst          ardler
   vacethcf; or )4' :4 salrscankinly appears
   -t-kat the ba: tAita -rxect -i-00 ifv,3).-> ar4iouipt
      ha // beeredace,
   1/6-          b;sfrl,'sso.)      1;cksinoce
   or peoseca,-,K0').

(I) --Aie Court,t4olyeiVlieleo/)             a..t1/1          oc
                                                            LL
      4.91 ,,f) -fir-theral7ce of...110;0,00 ,reler a co/ilia:at
    ;,-i-Pperywri7,1040r i`r7c11(-1-,iie,1 ..b bse ell'.5m;ssed,
    km,A,)eve.6 -t),-)- cottet,414y40 7'6A/el( ct.. d;5/v\;55cti
   a .0 avlipa;tit          ;6,96e(vv11/04)., 0 e locilc4-.11efit
   p( a cottolt Corliti1/7ed /'/) a Pg./fopia, -.6 .,(7breileiler
   a( ir7c1;d/lie/ri; chargile4i a      ,oe   ic,,-)y, a(1_)esg good
   cause I 40$44:50 I il s1.0.44 and .t)ie re,a50E-4 .
     ®r e Ant'isisci c s"9-14                   ).1. a           e- de
   eti 4e rev tip3,01 •fine /1/1;414-k‹,
                                                             dr"--(
        . /i./i (4 A        c_

 t/6-3- ioq U      ' 0-r -Cc3,(Ce ) /1 de-cee 0    -e 6-1-   e re'
 properly.

 A peccon ,S 4ti. ti!.(W :.c.) -/- e 14,5e q-e •-fa(ce or
 -/-kdea1- -to ace -car e ago,r7)51- ctAcTI")-ter . killer-)
otACI to fl )e Mezil -MO -Ole, Pey'soci 47-''asoty2bfy
bOi\eve J-.)-474 -the (0/Klact ; s ?ecenaley -ip
 p('everrt oi' -tee/v),v1-74e 1)-)e 0-7%er ipley's(37)1 s
 tr'eSiPaCS toil ar allier -1-0'&;(31/15 or crim;c-)al
 17)ter-ent=4cie uc),',LA ei-1- 74 red' poper-tyi ctiic( .
--1$6) a/i ceectplel girercit(te,,,o,( f et„co/bcx I p(oler-ILy
 )aiileo /II( )>) --).)ic pei504).s paci5e.sioA or )7) 1-ke
poŠŠe.šovi. a-e a4olhee who is a frteiviker O-r
the pero/)‘, l'A4(vecil'opie -061/. 11(3/ 0( housellor&
or oLe aPpesnn (40)(vse P(oPeetY *le. Pe.((0,-, het5
a )egal ‹frrty to pro-le& Howeve ).5 -TA ¿ pe.60.7
; S ,((itSi'i'     /11(A- CO oie
b/5- 3- »2 14 wes-/-;344-it:e(-1 a allefTierf aPerice
rwoiViton, e ea;es) 64' ja6-PA'a e         o -fofte„

One') aei oplve0; ertior ;s ectichAr-kecil bY
?eeve 04ri?e‘t c() (AA ettsw,derrf -filoictppeetes
kdve e one esi io have i>11/0)veð.ite5V-e'ab/e
(tA 047 -Cates      e l'olves1,:g(2t,`O 44443-1- b e eck4mcle,
S   .a s   vii.56/0,5€ ati/ ev4eAce) ;deiciatil.!?
   5-1;moily coseireeA,             ollegerl 0-Pre4secAA¿
                                                    0


          Mimi" cit'd 40-; di ciaSe.cviy Ve',6010
bed a/-) c)A?                  -
                    bakos storkme/I-Ts CCee
Prebable caiRse a-4 ialdi-) ;S es a vAlicch'0,4
   abC3Ve
S   e)(t)el   A./-vieielde/t   A40,1*A /161 co/1s'~            oA
       l'cie 11) .Sec-ro4

R;31,-rt,5 04) file CLcCasel. 14 a // C(/'/_11:4A
pIose614.#/p4c the acatsecf              Incive tke cijkrt
   cAppea( (2.4d 4e4'end )`0, 1 p€50/1 q/ict by come I;
    cleitia4t/ the inortow a49, 61145e a tie accaectikoi
   emee-t                       cap,'(.15*- 110/14 -eace -1-0-ectM
fo have pirorec;                           ahoredavice
(A3;±/le,S,Se5 171 1111S . behedi     0,4d   0,           y
                                                  el e:VI/e   PUbli?

Mai           b y ov? p'em/pari,a)   Ill& cal/14-X o C
d;51-ac4                    (3,(Teeie ; 5- 416e3ed
      beem eofel"\rt4edi s jer.-1-            cr):91to
             db. limie A (AciAiC
cg the Cetut5-eS -Po( wkciel the de-ceAd6mf- May
00 -16t//7

-Couc-fee/if A/tie/We/it /4041-6v7cz Co45-6`)-(4.-flo/i
A(-1-ic le 11Secf:o/)

Due ptoceS     kILV. /vo reitcet-i s).)00/ be depc:ved
n-P    1:W+yj or pmpte(-)-y tion'thowid '016t€ proceSS
oP
    CoAs4                    )0>-7
 -Couf-0,1 A/eve/id/In efrfrl /tfloatainot
 A.(4)1 1e )1) Se6+;(5.4 )0      cvlfd gechbfl 8/

 SedWoredt /0, R;_31/-i -a     pr;v610,       (ek9h+
 ;44;v:c144,1 pI;v6ry       ;s escR4-i-kA) to tke tA/e/l
 bel'Asy o-Pa-Pfee Snc;c+y ar-id shalt no-t b e:7►-Cr;/-13ed
 wikthout -the ...$)iot-tittny 2-0 a. co/vipeo°49     ,`Ateios
 SeCi-;Orl 11. Seatrcbe S otAV Se;zaieš. 71-ye people-
 Shq I? be secure l'in Ilieftr per;50e13 papees,keynelZS
 01/ bd ef-CeC-15 +7479 / 11 olAreaso,?4,Ne Sea,rdees otAci
Seizaiec A00 tAletatvit fc Seetrch         y plat ce)ar
seze          ?mot)   tbe'ep-y) Shalt itsSke k91)1110144-
desc,(;/-)i'Ai    poce to be ceektrched ofe the
 pecesof, ( 114,/iy       be se1`z-401, c  1-thcat p,tobahle
 cause) supponted         caTh ice a-P-Crivicti.104 regduCed
    GonWeis,

 AA'n4-) it.tx)eyicir/te4-t-1 / 1/ 107/ -MAq    COS'i l ±kt;04
il e-Ilick 11) sed;07i Vi
The .etit,/viera.-ti'0/) 1>) -ill COS-1.)171-6(1190/)   o    ceriai>)
(Istlk-t: S II .401               -ue o 4)/1 •              di'svaraqe
           cia-ta) ed bi -t e Peo?)C..
                                                                     3oV3

          Coi)               +0,1-;o77 -
      dorytornezeia Co4C+                         A(4kle Vii) 5ec-7,-;0/) 11
      R•e/lioval arici
(I)         kg;sioluee sl-tall create a Ju41?;a/
      Si-a/lc/Girds cryvvvi;s5167c04.5:5-Ii`/).7 -ei've pe6045
      cvid"p(ov•IVe -rcyr     othooLiteeliem- -thereto 0-e -11.00
               (asijesic e ai-ia(tey,o/id --/-1430
      wi-io cue Ael'Mee Jaels4s 4cr
(2? The 643/y7p1:5•50`0,/ .S'Act ;//vesi elie Co/teip/a,',/-risi a/K1
   moke eeve. />=Ipiefrlem-,:i)s-1-211`5 geciloA, ,T4 /14ctY
   skbpde-9a wii-/-Aeges              chatme415.
(3) ikpc3/1 e see,1/viee41•4/ctIli C
                                   f (7(51)   t    Commiss;( )-The
      soip(e^e Court /via>/:
(11) Re•Crg cv))/ Juš-Hce (3( Ac1,94 -rorci/ccOol)IV -9374J-
    seri'aus/y ,te-ytegereŠ. u):791  pef-Por4A6t4ce
    WS c/a-645 codIs (mot)/ become pee/vicvext; ®r
(3 61645Pirei SoLgpe4d) o cefriove 0.AySt5ttee de jtic e
    -co.( wi'llioweiti/5cork/14c1. I>) (5-creei, IA); )W14 ciAd
     pets,Vecil -Po/him 1-ic Re trfofervt 11;S dt/ti-i`eS,)
     vbiel'opi 124) ca4645 Judt'da) ethi?Sarbjateti
          .setiptexie caw* -Ole State or /14443-4                          iiave bee77 -1',17;71.5 to ..(e,Alov~ slepir)(7,7-)i`e
                     tick4:yht                 AR3v51--o-C.2(321. on '1)612/
                          co.ltac-1-ed -tine lawyer ha(or /via/1 tot/1(1
                     abotd. s-tephot4;e, Acieic/11:9h-7'. -1-6111C(2y about
                     Same or Ike -fil:43.c. Ta4/1 qc),/?.g) avec here:.d7)
                     (4/3o/a I,,s-frephovit'e                                 Juc\fie La6pr
                     fk4 "1" Ist)(314M 7)ot -take a /Yletriotil
                      E A-.1). (ii)k,Cm Aevo soki- *-1-0                       R;\9.h-t ct-Pter
                     Colt& _I -1.661c -tAe eKa              t,t) /A D.4 561141*, stphemit
                      uyhet) aS ked why ske                         -1-0-11,Ne        e
                    sa; 7 linottikt                 ,itts-1- hots Clal- CC(vIC yer
                     CUSC, +alk                   Reezi tat l rnielke -0(o:rfri
                     p/Abi;c .De-Cet)clerg 06014:74 .             (v)Citie:( ori
                             s-tepkva .e askevi               de.toje -c)or a ce,o-;/)kiati.s,
                    so she couhitoodf0, so(7,Te .k. el;(e-05 (3/)                    cases,
_56,6,,!),put,:b0;e
                        k)e opfil,',;7(40(4. e3c/7- wet5                     &le 4/104th,
                                           49       /vie sce                       a el
                    f t10`flOt7S betbre .gtittoi•iThei 1-ker-zi she al/
                    /)01' do ,$o. Slne 41156 ()ever 5ub/yia'../-4 e, d
                                          /vic1
                                              - -i'ai                       he4(1 2.5, She
                            710*,3e-1-.eoya                  coctr",...4i;46t-te5,_
                                  (Debtra pealy.)_ ha 5 po we r 047 tw/I.eY
                       vee       in/1y ie3ati.714a-Oe4.b1A-1'                           ch09171
                    /of' itt've elrly /milieri -tlie_<1;covetflyS                     e borlet
                           cetç       s! ine hot S                    e t.4);11 ii_e-rptake
                      ?ie . pap nic©(9K -Po(                   o-P HabeaS cc (P125
                   cor-Cwre't c1.4) Sti.pe                                /,
                   the puok Dece(ictrc 10•C_ :c7c -roX
                                                                                                                 4_0i tok
                                                                                                                   -,




                                                    2e2 I 1 (A3014.1 0 tot,6 r
     N(' c                  e a. it,                  cdt) 1 at oz ei a       lo
 a                           C ,--)                            CL             e
    e                         (             e             1- would cotitiez Al C
 6                       e A4O ...)te 0                                                     /401                 )d
0        O              .50(lie .c e e                                   et r                   ei ,e e°
:T . ha             asked                         eriii;S             ole4ce                     -bs    Cativela
ea                  ec, au                        ec (      1,4         az?                     0. 0 , 7- e
  aie           14)111 4d           e# /24                                                          ,re/iriet
                     4 ev           etlete A S                   Ft           4                 0
                     c boeort Ile (Oita                                   e   vette                   c
                P                  D 5d?g, 4,10;ilks)6/aso ;5
                                                            l'''' - 322
          e           g'  Ce 1,‘ le v;n le. "4-4
             a c e ele W?fle-7) pi        Let a-7
           ctS   c•C a_  (ra      i exa
                1      `c          (0                    • -1-
                                                         LA) (                                        IA
 0-1- vti a              (1       ,5       "i/t        ' (7
    10 2             k tS67'S ceu,/el!. we -1-ta)k a lot(-+
 .6 rzo/ -I-          49 .Fet Iii            ri- I'
             -16 --I- ' , s e'"L a              - e
             D(I C 16'114)1r) if---?0,51 D   rc a       /le
          C                   SO             0      1 e et       4    .'  er)
         ,i--          C-    fn e                 •  V be io '',01/0 eecoeicm-ir —
4 a                 0 51       t C ek.f 0                             r   41                id*           IY Se). e'd
))01 -               es        re Ai                                      cl: c'c) (3/1                         /1
he              ! '         a (e
                              e
                                                                                   li       r          A             )
                                        a   ei.

    e•              I! II                                                     te            CAte Ca             'e,
                             edeci __-2e-07-1                    cO +Aix                e           rnil Id del
                                                                    3;of 12


       ave( *le o,-1,--vo'buß popetaoark .Th,'Š was
       be 1,-)1 14 5055 becati5e cC covild /9' 60,Acerel s.,„ The
      ia,V, Y;s-ti'cl ph0/7e Said etha-t the raivere5cKaA
      wa.0 -be, ?,Ceco(ded, Me ,a6te1i'ö can be purled •
      ribeq---) ii-r_t (v),i5catiot, CocofNaii, 7116'e, 1)-1e
      Ccvive(Satkyl wac ve-eY harci 1-o heal', DephaAle
      544 skle wthuld have -the Mva-l-e d'Ave5-1-0'jlator
-    fome ,'"ol 01/4 _s'ee ,f47e,,T11,'S stiV) hoLc' flat h'zcippeegt
     l i e dale -today ; g 42/ 2 7/2 ), 711;5 derfc S a ;,,,i
     6 evVe 4:S -t)--ie atelly .1,`me y have ,..-etiked Wi'il
                                                                  ti
     Sfepbwil'e a-I' -pia i'- paicit-ro,r atav-1.- 2 /1104 tfii5e
     I .5+;1) have /104 keeeel 4ibe to iftanc (4);f)-1 het
     sl;nee -Ilie/16.1i:Je4--i- -to .Court a -Cet,,I, /1-   f-e _&
       ,(e7 /elovicl Rick so ki,k' clAci B(‘'-001,ely 1, wi'fictm C
      com(g., /1,-). slie giarfed --i-e103 Ii;le Jcidge -i-kicri• I.
      S/1604/ sky if‘ ') .14/7 4 ei she LQ101.4,4)010,, )e- mare
            a fri    let       e       , u5         ee         /vie
      ciepliovi;c,t1-le sfq-i-e CB                                                                      1(ok 12



          ,Skout5-ri-re De-Ni-):±lo p o.) a tlertim /
           ken wi pre.)-(€. 5;ariaiesee /vIcii et eg she
           ►s ?road I have co(11-61a-ed.1)--te ,tiorrtaAct
           Jawye,(1 bar a;eid have bee7i, *0/14 ,ci -kke
          het Org /0 coS'eco Diel Soki -N- Sm /-. ii-te
          Samc hem 4? X tA)4c -Ctt 4o proceed' Piot
          waS 0/1 /1//972/, Sulye iascin sci,'4 he Wotild
         , vi-1- *Ike 5-1-epic(4; lry-CC/oycaSes, z ha,d *LI kJ
          +kie -.(bt e abou,-// Ai/ proh)e/vis a(id 1_ +C?'€d l t"C,
          SinOW W/vl GO/ A/7y Co/1-r 1;(-1 sreibri-SCcee a-f-Me.h-
         meirtS),V9014 u6las ,-20 --t Me --('(I'S-1- .1--; file 1 tolc/
          kilien attr€44'. .fMe/v), .1' Placl -i-o aS K 1--7/s/v1 -1-0 b -e
          po se) , Ken101_.T wor)-1' a coti-C1116-/- a-Oar7ify
         Becauce stepfrovo'-e Azick h-i- ha S bee) iy,r25
         Nul-hpe --1,41ec         .; 4 p 7 ame,- ov? d cloiliso Aorii,Ay
                                         C

         2" have asiirecial;hgEm ) .5 v;(1 .me a) 1/ 6tciferoale
         ci‘e-Ve4Se, -11;5 ' s a Ockl-ho o -fine s>?/9-)
         Avywki/v)e/iitaAd -fAe /vien-i-ct/iet c6/)sy-,(ti, t Van
    .-   ANi tOeili sec±;01.24.,/, ludge Larsaf7 sco'd k)e            6}00)
.        ,Serq me a 11 p6!qe_ pew kei 7Lo see i'c 1 actid             40
         sopirlitc - cocift:i es4 cleek ji've Debra pe(ci ct
         /v)emoroo‹lot/vi seviefis --frhort 1.00(sai wood r10-3-
         se4v1 I -fr 140(1-1-1 // ke_(6&tki se-P(30.1,-1 'file .storke
          hosp;la / -iinor-friok/vi --c.i' - 1p peoceei, Dr 5cala-t-?-
         ;0;01 z Liaa 5 -(7)'t -f® .Throce'e& 6t/W had a 300v, evkiler.
         Voodo a i$e law,        .      fie a I5o sat'd 1,1 ape,,i rokiv-
         fkia.-hri _LT we,(5 #`,01 a 6161,;-),Vc sly/7'e ;* tioa 5 •
         0(1 Ya•#         7.1.:/ 41e, .n1 )     riLvIP   TA,      A
                                                                                5,4' )2


     Volot-t;c7) a /t/tc4 q6-I5-213 )(sce Actf cocfes).
   (101A; 1h,'S sfate,me4          ( . (t/)   be   ttSed  a-f -Ica et ) a a:051
   ./vte.(ee MCA codes Acticiio). ./vety -rri'ot) /las
    been peStpcmed fll t ove..r, Lit / 00,.;-) rlhs , -Th; 3 I's
   & Volovfic/1 a /4/Z4 2,.:4--3 ).- 703 6t7ill Adtc4 ':v-:;--
   ,,,,)/ -705: (5ee-, fti(C/1 codes ),.7'^t )50 /14, ,spe,,.ed y -t(6:0_.ii
   Ri:gleds have 17een vib)a-ted ailde( -the A/1071-1-a/ta
   Cos,`'-feit-1--;0,--) Arf:cie n1 3ecf;c5/1 2./. A .one a
  1-Ae inear;/-)g.s Jad3e, 1c14-50/1 -i-oki 13(Nrict/ly L
   waidiels .46 poll all fileK-rfal HeaK. fecads
  fifia-t -11;10/ A-461/0 Aboul-, WilCrt --theY aiie Puili>j
   I's pef,,N, 0-c c1 / 7 al 5011eAce i,-1 'a 4i-C-C6re7?:1-
   .61A(.-1-., 76( /56 -11-)e.5CA/w44-461/ i;'eakth Ceco(VS haVe
   po fice 5-0-1-elvimt /I/7 -tige , SO by pu111,f),3 -tke5e
  -reco(d_cij ille &Ole .hocCO0la-l-ovfiAilcn- q6-13-lio
  a4c/ 10_1e qoill)m f g. E, (see 0,-i,-v;b1A. po pen). Th?,,.
  courr.s /level aS keri Por joliner a(ld geve(ovice
  or OVeAses pitesibtan# +0 divicilt 1,6- Ii-dice6 e/6-/3-2/0)
- ti ,,,, )02)- ii (coo, nm..44-b:&ii< DA, bore) k-flei:'<7-4,e1,14Q/ZO.c
                                                                    t
                                                                            e        ''


                _    -  ... , . ..
 -ibeym Th 's ;s se+ -for +(ad 0(-) 1/e2.02.                       (ieed
 tkei 3..-,14-1,pe7 11,,e. CoACA "v7;At/tile. --t-mex LA..); /frif eqcyt
rPlease -HI           -to pvle, .i ccol prove tm* eAL`t,,,,
Some in.k? I be c actü9:4-/;(37,,:I i,A.,4AS ;/#1 a ds4Te're4+
ssict4-el I LASH b c;41f. a &thew; ecscipe? .sotO el l'eli
tile's e/vect-f'or. 0-PCi'cer (Ala) Sci id .,r•e4i; i-ce 1,?0 b he) pc0
me (13-tk;fiq Inekeic -PIC litle ccii part5 (see &off
            LA} e'cin rrs                    ari c4-610,-1- 4q0-itlf
                                                            frOk f:




      The at(li-š ce1) ph0,4, ckilr.-/ iNty -p-Sii;e1. -PreWe
      oille,opc,1?6,,c &orr ,vtaide. A44)-1-1)31)e-ec{ise Si-wiv-
          e/Os ctbaci- -thatineght. o-Protcee 6-oce Sa di -the
      vekii`de was i/vi/vIesillately descebed (.4)l'iif)
       ecegoc) •-re 's-iVall'ori MI5 Cektid 4o-rilave
      heipp,er7ed ecat6e. 911 es -idi gof ,A-ty p)a-te
      Awl,.'i .es( ale('ail line o-C 'cets .gert -to my hou,(e.
     (see9/1call lo ), He 6(150 Sai'd -tha*./vty dad teog41-
      47'0 tke hous'e -)'ogest tAe kn ;-('e be/11- 1)nen
     col'd he we/rt l',140 -iine hda.re, t4);111my ciao?,
     070frokiilto .'1Pak6r .sa.;,1:1+old' theA4 -N/Nat i
       ut)led a k7;4-?€ 111011 .pr+ tAkA 5 .ir--) iMe hou5e,
       ",1 -Nney Could so i.:e7.51de a4c119te# ;4', Mese
     storfe,,,ylef)i- cm Act ÷IrtAce ai-a i I,,X -16 IS *le/14
     tlil kIC:014.1c1Ac2,12SateCki duid .-2- dt'd elof 6eA,Ve a
     kiliTe ori inie, The o4;cer's Codtte-ted a
     bulleasodoicti,/e search cv7 d.se ;•2utre. 1 (*see Mortc
•    v /veo'ss, 20 ii7 /t4.-r 12 51396 /1104-k. )). 1-H3 D, 3d
     q-35-). fif:;ie3 ccue+ has T'tir-flier held) a cid-PeAkivrt's
    16:911110 pro'vekcy;s acelided ¿older +iie e,xpewded
     pfivotcy 613h1oode( A(-fkle .8) 5ecii'd- io ovIci )).
    (AJ),16-7-ole tperi-ptre 04) iA-tIreAckv, ds Aol reascoabiej
    eve/q       poi;Ce "lave a val;c1/7 ) .)ek1 hcas:s 10
            WI'? '7 1
     a  cl• .5-arc aI Ca('                             vo 1
       da e 0,f' e-ki`cie ii ec ptv) /061ii i c>          I
     a        be a            ® r a          efAlael   Ct
     iso (See -sickire ex eel• k1:4q v D;sr;c . cowl 09241
    70 Aelcyrk. /94 196 7, 224 P. .2P62, 2a4,6)(A:cca&ovg
/KV                                                                        70;" IZ




          "r+icie li 6 s-ec.ria,"77 a tke Mg9 /1/10A la /Ici
         Cons-i-89u-i/0/7„ WhItch ; S 4eril--8ca 1 -k1 A\ri';cie n)
          sechan 0 of the 197z. /vfoe-q-cvicL Caeafe's-frateb/1)
         E-Tkep COUP+ 61)50 ha S ic.)43 recog/A;zed il(701-f- -The
          pCo-i-ed;c3,-)agoet/ss* tAA tfrd .sotIct We SvatcheS and •
         S o'zkees pled ye's;at" :0,7 .."eweietailcl's, CatLstittatibi
         nippbe,S da, a li pepple ettid 1-14ei'e hofries a/lazi effects)
         wi'1170/01- resaa -to aiel-ile,( CC:A-1;7)cl) ccodttel
         ;s ;p1volved. 1   - 1m; s 19e.11/1.9. Set,'d the 0-c-C;cef's,Vookifecii
         Me rouliii Amer/VAIe4-7L are? d :The / 1,10/291-6177a
         co ,5-6 -1-0 -61 -1,,frr-f -;c)e Pi ger-flici h9 ateid secii'co A
        Me iciae /vuts+ be 5opp(esSeci attier /vcil- q6-13-
        302 . ( see .)-1,161 aides). i: ke Sai i'cd c2igove -a-f )(cee
        &VI otAci boi                 eivulicIP .0-Adu/t14;p)e -Cctige akeee•meeit
        aboul Wiley* X Sol/dn They -theAl poreeQ( *0
        Fues-avi Ag 4600.- what* ,--24ppfeleci; e'Aili'-fkom-i-
        xreadi!ii me my 113kr/'s Nrep;rect byrvt;tafkkt.
        Th es /mai kes all Me sktit/timir lik,theh-e( 'tate
       or tcdo-I- _I7ivoltivrtairY mci /1/1 --( bLe bvicir /dim 416-
        /3-3o/ (See meA codeSAAily citte pibcesS -C;3
       have c~.6S© Ive/2                             Loci ( a be --tinc -Ccitd-
       -tee/rth A/lieAdetrfr ovicl /1-10 -tat‘a (cos Hired1(3/1
       Ae-1-1?le 11.,,Sec-1-1`o,-) -17 A)So (See Al:Ca/icia VAr:zotla. _
       3V1U.541.34,16 SoC1 16O.2) 16 1.Ed,2cl 691/(1966). aTh e
       ;4v4;ry -Is                     LAg-iile,(4 -the Oar/10,-755 -reasocl-
      ithly CoAveXoib a 5615'ped' #(15 felpi71's                   -reetk;i-ed
      by Ait?ooda c -11/ waS So, o'd fe-7 ( 1,,)(1cf_doe-th V
      EaSa/l) ¿NI V, S. /ci , /03.)dci .r+.2P 74 The. I .gd. /ei"
                                                            8,0C12.




       )64‘ 0989) p   The pah`ce -1-001‹ Aiy pMcvle, bec k5e.
      I scti'd 1-1,leee wag a record;(79 o-et,ohoit he4ppe4e(1,
  . They 1.t);II tio-i- yew ;•-i• (A,V1-12 ivte„ o r obra;i) a.
      Loa(rov-T+ -P® 46 l'-i--, Me stalt 60 diivir imoyer ; s
      dc,tos 1-4ke Sovvwfina'71 "A C64(vit'/-761.) de-eeylciart
      ha5 a (-0715-0(41-;0(--4./16:g -t to obla;t1 eXat1WorY
      ev,toleelce ailcieleii!ot 1 04' tht's 63P-rt Is a v;o1a-F;on
      cCdette. priYesS" (see Vacte v ßeisarde) /998 Airr
       /52)11 /6, 2S9,01-1044. 57) %2 P., cf 6•71), .r., .)So
     cdi-Iiiencil.coe7irte sta-te orriviy lawyer i-® obtaiin
      Vcief, cA7Id oiltdib 42(byvi /vii'S.soukt ca,t,-).-ty Ja;)
    ,SMot4);(19 cie-ter-fiVe 1q,16(-) kaSoe-8 t.txvi-Niel /viy .
     cevi pkicte ?4i ss code,so lele cou ld vie w 1 cocoe
     as li e , e1Ai, me de+ee-Hve 71-1e/e) aSicell Ail Y
     /v)crkher (Debibt pea%) -Po ( i'l% (see ietA(6-ai'veX v
    sMte,_2oit,/,,07-)89, iv )6) 375Moiorl, 996) 329
     po3d 3776).",-;Iii all (6'm iena / cases F101,--yeproSect6;co
     hot 5 !deli-es-let 1p115%ed diddy -ko-ppviticie -ro the
.    de-C4, 75e ov) Y ekre4IpainyeAr or oVeaCkeriell-
    ev;de,ice ;el i'.7' , pbscessi)(m',Iikeie hoC beevii
   a vs'o /a -/-;07-‘ 04? fke pee/14;507/e “se 5 fo (' cterttekA
     vicit 6 -1- 102.(6)C5e€ CA: CO:16S), 041;(elr gctiCr
    IctiotA) >Is /vkAde et/-4 .(e5e/71ked -fine Nbabie
   cotitce A-r-CiVem`l- --Ca soy to pmcios Ix Al:5 kad
   tile peo,,sectAtioli ;Ale -e;11(7s C a.(geS 0-C-(ice('
      est     S (Atli",      0    (A-3    -Pol i s-r   7) "tO
     wilio(pVlie oi Alot q5- 7® 2.03( ))(B) (5ee ,,,t1c# codes),
    HP C6A(.o.n.ged -ilelp CIO-Al:kg i)eihit'a dvgri10 rAfir
                                                                                    cioci;


    id;-(-c'ereci-- SicrtemeArtS, o(le 7 0le Šloey hoS,
   Camd ott-t wke4 71/11' ice sa-1- ;#4-teitvitewed ctgaler),
   c-c-C:Cef ixiieh- ( aeliy pal ale c.)-() A-0%s Sizaltvem.
   ;A +A e Ko bake (a u5e AO';ciao'-17(see Acedavil),
   AlI 04? -Hie cf,e.-(S. aifici a/vra'ss;oefis a:re p2(*c5-c
   tkle aq40)e tY . .carlircv, ,vtc4- 26- /-/01 (set? ma-f
  CovieS). my ail ii',S';On 5 tieve( Artack ; i'77 oe
   KoboWe .caufA5e Af"-(5;4061.V-1, --inney4)sc 71eve-r •
  said ovlyilitig aboleti4 t,ohal 4-i>ile ;#- Ae4pReAN
  GAierte i'-).- ha ppoic.L;ciat 1-C -11-lere beef) ,4,4(yq...kofrte
  of 41,'ice,. ,.:,-.11Šo•Qt--,44,1-al sa*, ;.C' Illea..), tioac,., a uieopc4
  rop-yr;Sca led,     -rk.,-,,s,,.;s-cet'',v;o'ia-Wa,-)   oc Dereflce
 ct_9:as.,15-1- oeder i/vIcret 27 - kl(1 - /006 afid bo th oq iceis
 aNre 360' HY Q -C "TA/vipe(14 e4)/(11", 0 r-Cabc;ca-t;773.
  Physi'eat eviVeeice itle4 t/S-7-.207(00q)(13) (see•
 itICA. codes) Tinem Lt3ez net/ef SctET Citefd"                          cf(.7, , 1(
                                                             1
                                    e /x/ro e tf.ie 1-1                b
 ti-e Alote evidence 5 050,>)15-, .A/I: ke bciliced -Hiert
  oAles act-t. A i) -14-)e law cod co(Isillit411077 -righlkS
 vilalecti'04,15 ct.re cat.t i>ii -the d;s/frk-1-_cavi -to
p(oCeeci oricier a ArGS-leake ac /au& whidr) is
      tic ',,/ a roc 'in                   'cc a          e'.1.:v'e) '04S
   Ct                                           a /1)     e)S   .-b i -t td   10A
Ar -e// E le-                         WI                             u
                 .....,n             e i ac                          e
      ,                                         lei-fecLikle suPtee.
Cour4                    1/e_tly        r i`c l'oriAnn4- #./.1cA-1:Q
                                                                    lOofl


            .            I
     Me o,,,,.) ry paCibie I le/biecir (see SI-nitylk V
     6ev-b'l-ed 5.-k"fe5j e-/a us', (1311:d ge/g 93 Sid; v2‘0
   ;,1- 63) 37 Li5d, .2d 5-6()97), ilnasoref---irete/rit
     I's del-ailnI- l'>-23 "vie 01,seit 0-,(' peiolyab/e cett45S
     Let)?(1:6)/1 ;s a Vela lat;at, (ni, t e -c'ourfiei AmerismeAt
   (see ijak /vIcx- k.e I) 120 ;-/-1(0,4e e v c;cty 0-c Jai1let
   144;,cq el, at /vo ill- 94/9‘ u/1:-/-eQ/ .c-fvcies               .
   Sap(e/wie colAte-1- ./viaich 21) 2o/1), As terie(ted
   l'on cniose ccacci p(eirtai clefifeort;a1 Cati vitoiate
   --Kie cotAMI Artie4cfAilemitle4- 041y Wie/-1 i'Is-
   Peeeecie5) btit'aiso when ;--hroliotoS,) -Ale Viet
   o-P legal ptbeest, Me fotteth ?4,4-2e,i(Vi/teAtprohibit):
 govemmeth- or-ri'clo)s ,Wom detm4-gev a. ree456,1
  at9se,p-fr peaòable catt5e ailð wheie lega 1pee3c7 S
   PIA 5 gocve-C-orboaeli tditi ha C <10, e (-0-1111/-) --t-o.
           (5        e 0         ,,cak e ,ce        /vi A )37
  s,(1-.9N1 ;-)- Can Ao sr ex9-;i5Pbt,;5h (i.de*clil ice.-'5
 -Pattr-lin AdAtiqAcime,4 Ye ock,>vz. Vie en /9 See. +/net -i-
  "-n -ice ccyts-/-)V-4A-60/01 peoeclÌo a‘pp/y eVe7)
 c.4-elei -the Slaeloc "iegot/ pcoces5" ,(-) a Cri`miici)
      1C-e l.('. ee A166'0117' Vo);v,e6 6 lo u,S 266) 27z1    ) 1/4/
 SZ-t So 1,2? L E                  990       s a) I. 1 5)cet
 197 LiPci t .2 ot 312) 85 (1, ', LW, q)30) 2.6 Fla, k, weekly
 fed. 5 976:) ,24 F/a, L. Week/ y kol S Q77).

CO(1046107) ail d ?toyer fb( K.eI 447

.....Ice -tine teetyc-t;411.11;nifint I oweven,-,54-49ac fit 1P   .stin
                                                        ii01-;


 have ant s,;3n,;--Ncev?ce,, They ,reqw're Ike
 rine pok,10,Lfitot, be c- Ve            ec i
 04'-i-er, Me secot/cl -I-fe'a r ( -See 'Kea-t-i'76 vsipleacct
 F75 i-vlo -1-, allegi ..2tli 9211Flo( )2,97i 1300 (19K),
    --": -.7rP     poceedec/ fo'i icr;ct) ot47/ weee
 cotiv;cles1) 1,4 caald cappeaffotAdr)-14D ccee-t
  would veacale -1111e (7073,Vc1;0/2. 1-10weve(;vaCal;( 5
 -nie Co/Ivi?-fribi uu6k/7/407' Chov? e -rhe -caCt
 thai' Z",,,:'-virl C0/6-1--; -f;o4a1 3)115 Wcee
 vejokict     ke        I'l 1          1 © s
                                                        aC
r.o441196, ,,,' _61 ikioive..,-/-aS'il )4 ,J6t17 1-)1(culli
 titk, --CiaLS cvkicd- 1e45-1. cvie opPeaL5/11,16.(1)
 tiqe ane.aed v;(71,:ftil.-8-ie rhorib.The sq-crte, (./-K:re



                                           coeistV-ki    ci
         0      ee oe 1,4 s S6'
     ei                r (vied            *Lei a-
mow', c                     1- t e; ee s+a, V
   V. c-1-       I' et ..5 g ,meeii-, 3 6 3 C
tieo (I9o0),
Ja ,ieamoves        e (064-6
exert° se sm peieav;Sor?,
  ieoi se me filimeei ttot,e,o1,J' a -tin ,Pc Avritkee
                                                                     a 0*i)


(3) skip /eke -e-ro,ii be 4,72 se/1-P to               /14     'el
   stale hos 1-t-al I
  1         -1e-ye cburit irtil 111(1611.tes   .crom a 11 3 caec
(5 (Aa(ge a-C-CiCec 3aker we'f-i-T 11,e Cc(1 67--ies slew'
   1°r? -11-7,15 pope( ark/ Itetr/vi:riotir ha C eAlpioy/vIetri"-

                 jute Iarsoc-) -Ro,r (4)) 1Wu I /(41`s-
      ;711/Si7lge1)7e
       o/i kC        e   e       a/7ck           exh'ori
       H,cle01, Sectiot)
      A. /ove:- cli'S/1"ti'SS ak:ve Caasc 4- k>4e,CS
      /ticA Y6-13-'01(0, DC-21-371, Dc-21- 40
   CP-otrje eivi;ke babitco Log"th ASSaahL wteith
   (A/eciPO4/4- --.213 )((>2/)v-vt I efe5./.roc#,;0(-% 04) o r
  -7-0,4per;/) (42,1)-                     dev;ce Y.6-6-106
  ,a7c/ Ro




                                                    Jared ea
                                                   ---IMPO/?4,0R/r
                                                   pro se/ PelY2104ef
                                                                                    FILED  11/03/2021
                                                                                          Shidey Faust
                                                                                             CLERK
                                                                                  Missoula County District Court
                                                                                     STATE OF MONTANA
                                                                                   By:1 aim Driscoll
                                                                                    DC-32-2021-0000371-IN
 1 Fourth Judicial District                                                            Larson, John W
                                                                                            14.00
   Missoula County Courthouse
 2 Missoula, Montana 59802
   Telephone: (406) 258-4780
 3

 4      MONTANA FOURTH JUDICIAL DISTRICT COURT ,MISSOULA COUNTY

 5
     STATE OF MONTANA,                              Dept. No. 3
 6                                                  Cause No. DC-21-371
                                   Plaintiff,
 7       and                                           OMNIBUS HEARING
                                                        MEMORANDUM
     JARED GLENN BARTH,
 8
                                   Defendant,
 9
10          The Prosecutor and the Defendant's counsel, by signing this memorandum,
     acknowledge that they have both read the omnibus hearing tatute, MCA 46-13-110,
11   and are now prepared to discuskany pretrial matters in add‘tion to and including
     those matters listed in MCA 46-13-110. Our discussion of add subsequent agreement
     on these pretrial matters is summarized by this memoranduiln.
12
13                                      I.      DISCOVERY

        1.        In compliance with MCA 46-15-322, the State shall immediately and on
14
                  a continuing basis:
15
             a.     Disclose the names, addresses and statern9nts of the State's
                    witnesses (including experts) that the State may call as witnesses in
16
                    their case-in chief.
17
             b.     Disclose and make available for inspection ll physical or
18                  documentary evidence in the State's posses ion that the State may
                    use at trial or which was obtained from or be onged to the
                  , Defendant.
19
             c.     Disclose all oral, written or recorded statem+ts made by Defendant
20
                    to investigating officers or to third persons.


     OMNIBUS HEARING MEMORANDUM                                                             1
             d.      Disclose all exculpatory evidence known to the State, including
 2                   evidence that would tend to reduce the Deiendant's potential
                     sentence.
 3
        2.        In compliance with MCA 46-15-323, the Defendant shall, 30 days after
 4                arraignment, and on a continuing basis:

 5           a.      Disclose the names, addresses and statements of the Defendant's
                     witnesses (including experts) that the Deferdant may call in their
 6                   case-in-chief.

 7           b.      Disclose and make available for inspection all physical or
                     documentary evidence in the Defendant's pbssession that may be
 8                   used at trial.

 9      3.        Initial discovery shall be completed by complete and on-going.
                  Discovery disputes shall be raised no later than twenty-one (21) days
10                prior to trial (or at the tirne of the final pre-trial, li/hichever is earlier);

11                                         11.   CO-DEFENDANT(S)

12               The Defendant states that there       is      not a co-
                 defendant in this case. The name(s)/cause number(s) of the co-
13               defendant(s) is/are
        Co-Defendant
14        is represented by
        Co-Defendant
15        is represented by

16                                  111.    FITNESS TO PROCEED

17           The Defendant's fitness to proceed is at issue: ( )Yies (\iNo. If yes:

18           a.      A psychiatric examination of the Defendant skall be conducted by
                     (the State Hosp.ital)
19                   Name of Psychiatrist:

20                   Further orders:



     OMNIBUS HEARING MEMORANDUM                                                                      2
 1
                        IV.   INFORMANT, AND SURVEILLANCE
 2
         INFORMANT: The State declares that a confidential informant was
 3 involved ( )Yes (X)No. If yes:

 4         The Informant will be called as a witness: ( )Yes ( )No
           The State has disclosed the informant's identity: ( )Yes ( )No
 5         The State will disclose the Informant's identity by:

 6       ELECTRONIC SURVEILLANCE: The State declares there has been
   electronic surveillance of the Defendant or his premises: (X)Yes ( )No. lf yes:
 7 All material obtained by electronic surveillance has been supplied to the
   Defendant. DVD of body camera, in car video, audio recordings and photos.
 8
         INVESTIGATIVE SUBPOENA: The State declares that an investigative
 9 subpoena has been executed: ( )Yes (X)No

10        All material obtained by the investigative subpoena has been supplied to
     the Defendant ( )Yes ( )No.
11
                               V. SUPPRESSION MOTIONS
12
        1.     The Defendant moves, pursuant to MCA 46-13-302, to suppress
13 physical evidence: ( )Yes ( ) No. lf yes:

14         The Defendant's statement of facts and brief filed 1I?y:
           The State's brief filed by:
15         The Defendant's reply brief filed by:                1

16        2.    The Defendant moves, pursuant to MCA 46-13-301, to suppress
     Defendant's admission or confession: ( )Yes ( ) No lf yes:
17
          The Defendant's brief filed by:          'heofy\ie
18        The State's brief filed by:
          Defendant's reply brief by:
19
   (NOTE: The motions will be deemed submitted without a hearing unless a
20 Request for Hearing is submitted prior to the end of the briefing period.)



     OMNIBUS HEARING MEMORANDUM                                                      3
 1       VI. OTHER CRIMES, WRONGS OR ACTS/TRANSACTION EVIDENCE

 2         The State intends to introduce evidence of other primes, wrongs, or acts,
     or transaction evidence pursuant to Rule 404, M.R.E.: (. )Yes (X)No
 3
           If yes, the State declares that all such evidence h s been disclosed to
 4
     counsel for Defendant through the normal discovery pr cess.
 5
           1.    The Defendant may file a brief opposing the use of any such
 6               evidence by:
           2.    The State's response brief due on:
 7         3.    The Defendant's reply brief due on:

 8 (NOTE: The motions will be deemed submitted without a hearing unless a-
   Request for Hearing is submitted prior to the end of the :friefing period. If and
 9 only if such evidence is discovered later, the exclusion of the evidence may be
   addressed in a motion in limine)
10
                            VII AFFIRMATIVE DEFENSES
11
          The Defendant is aware of the time limits imposed by MCA 46-15-323 in
12 which Defendant may assert certain defenses.

13          1. The Defendant will assert an affirrnative defense: ( )Yes (-tNo
     If yes, the affirmative defense is:
14

15         2. The Defendant will introduce evidence of good &laracter: ( )Yes (4No

16      3. The names and addresses of all witnesses to be called in support of
   any affirmative defense or good character, together with all written reports or
17 statements made by them shall be furnished to the State by:

18        4. The State shall furnish the Defendant with the names and addresses of
   all witnesses the Statd intends to call, to rebut the Defenqant's affirmative
19 defense or good character, by:

20



     OMNIBUS FIEARING MEMORANDUM                                                       4
 1                            VIII   MOTIONS BY THE STATE

 2 The State has pretrial motions: ( )Yes (X)No lf yes: These motions are:

 3         (a)

 4         (b)

 5         The State's brief filed by:
           The Defendant's brief filed by:
 6         The State's repiy brief filed by:

 7

 8 (NOTE: The motions will be deemed submitted without a hearing unless a
   Request for Hearing is submitted prior to the end of the briefing period.)
 9
                        IX. MOTIONS BY THE DEFENDANT
10
   The Defendant has pretrial motions: ( )Yes ONo lf yes
11
   These motions are:                                fiR5IeNe,
12
        The Defendant's brief filed by:                      i.
13      State's response filed by:
        The Defendant's reply brief filed by:
14
   (NOTE: The motions will be deemed submitted without a hearing unless a
15 request for Hearing is submitted prior to the end of the Oriefing period.)

16
                        X.     PERSISTENT FELONY OFFENDER
17
          Pursuant to MCA 46-13-108, the State will give nolice, by separate
18
     pleading, if the State seeks to have the Defendant senter ced as a Persistent
19
     Felony Offender.
20



     OMNIBUS HEARING MEMORANDUM                                                      5
 1                    XI. MENTAL DISEASE OR DISORDER ISSUE

 2         Except for good cause shown concerning fitness Ito proceed, any mental
     disease or disorder issue shall be disclosed and discussed at the time of the
 3   signing of this omnibus form.

 4             Neither party has a mental disease or disdrocler issue concerning
   the Defendant and no examination pursuant to MCA 46-14-201 will be
 5 requested or conducted.

 6               Yes, the         State        Defendant has a mental disease or
   disorder issue. This issue shall be brought to the Court s attention by a motion
 7 at the time of the Omnibus hearing so that an examination pursuant to MCA 46-
   14-201 can be ordered.
 8
                                xII. TRIAL PROCEDURE
 9
         1     Expected length of trial is: 2 days.
10
         2.    The Court will draw a panel consisting of 65 prospective jurors.
11
               The State waives any right to be present at t e drawing and agrees
12             that the panel may be drawn from those indiyiduals who have
               returned their juror questionnaires: ( x )Yes ( )No.
13
               Defendant/waives any right to be present at the drawing:
14             ( )Yes (ANo.

15              Defendant agrees that the panel may be drawn /from those individuals
                who have returned their juror questionnaires: (.4Yes ( )No.
16
          3.    AII motions in limine shall be filed and fully briefed not later than 30
17              days prior to trial unless upon good cause shrwn (or at the time of
                the final pre-trial, whichever is earlier).
18
          4.    All standard jury instructions shall be filed prior to voir dire.
19              Additional instructions will be submitted on a howing of good
                cause.
20
          5.     Appropriate Disposition Date:


     OMNIBUS HEARING MEMORANDUM                                                            6
  1 (Note: After this date no plea bargains will be accepted, by the Court, nor will
    any pleas bargains be allowed to be filed after this date.)
  2
                          XIL APPOINTMENT OF COUNSEL
  3
         As the court-appointed counsel for the Defendant, I acknowledge that this
 4 appointment includes the trial of this matter in District Ceurt, post-trial motions,
    sentencing and, absent specific permission to withdraw an appeal to the
 5 Montana Supreme Court if the Defendant elects to appeal and I do not deem
    such an appeal to be frivolous. In the event the Defendnt wishes to proceed
 6 with an appeal I believe has no merit, I will proceed pursuant to the provisions of
    46-8103(2), MCA. If the Defendant elects not to appeal, the Defendant and I will
 7 sign a written notice of "Election Not to Appeal" and I will file the "Election Not to
    Appeal" with the Court.
 8
                             XIII. STIPULATION OF ENTRY
 9                                                            I
         Counsel for the State and for the Defendant have reviewed this Omnibus
10       Hearing Memorandum and hereby stipulate to its 8ntry by the Court.

11               DATED this       31-dday of I\k                            2021.

12
                                               /s/ Brittany L. Williams
                                               BRITTANY L. WILLIAMS
13                                             Attorney for State of I/Iontana

14                                                      a Or -
                                               Steph nie McKnight
                                               Attorney for Defendant
15

16
                                                 FeViebdcd
                                               JARED GLENN BARTH
                                                                                  a/(77/-
                                                                                 1113)   1
                                               Defendant
17
     SO ORDERED:
18   Dated:

19
     DISTRICT JUDGE
20


                                                                        Electronically Signed By:
     OMNIBUS HEARING MEMORANDUM
                                                                       Hon. Judge John W. Larsa
                                                                      Wed, Nov 03 2021 01:52:32 PM
                                                                                        FILED  11/03/2021
                                                                                              Shirley Faust
                                                                                                 CLERK
                                                                                      Missoula County District Court
                                                                                         STATE OF MONTANA
                                                                                       By:Michelle Vipperman
                                                                                        DC-32-2021-0000414-IN
     1    Fourth Judicial District                                                          Larson, John W
                                                                                                 21.00
          Missoula County Courthouse
          Missoula, Montana 59802
          Telephone: (406) 258-4780
     3

     4      MONTANA FOURTH JUDICIAL DISTRICT. COURT? MISSOULA COUNTY

•    5
          STATE OF MONTANA,                            Dept. No. 3 1
     6                                                 Cause No. DC-21-414
                                      Plaintiff,
     7        and                                         OMNIBUS HEARING
                                                           MEMORANDUM
          JARED GLENN BARTH,
     8
                                      Defendant,
     9

    10          The Prosecutor and the Defendant's counsel, by signing this memorandum,
         acknowledge that they have both read the omnibus hearing statute, MCA 46-13-110,
    11   and are now prepared to discuss any pretrial matters in addition to and including
         those matters listed in MCA 46-13-110. Our discussion of and subsequent agreement
         on these pretrial matters is summarized by this memorandum.
    12

    13                                     I.      DISCOVERY

            1        In compliance with MCA 46-15-322, the State shall immediately and on
    14
                     a continuing basis:
    15
                a.     Disclose the names, addresses and statements of the State's
    16                 witnesses (including experts) that the State 'may call as witnesses in
                       their case-in chief.
    17
                b.     Disclose and make available for inspection èll physical or
    18                 documentary evidence in the State's possession that the State may
                       use at trial or which was obtained from or belonged to the
    19                 Defendant.

                c.     Disclose all oral, written or recorded statements made by Defendant
    20
                       to investigating officers or to third persons.


         OMNIBUS HEARING MEMORANDUM                                                            1
1
            d.      Disclose all exculpatory evidence known to the State, including
2                   evidence that would tend to reduce the Defendant's potential
                    sentence.
3
       2.        In compliance with MCA 46-15-323, the Defendant shall, 30 days after
4                arraignment, and on a continuing basis:

5           a.      Disclose the names, addresses and statements of the Defendant's
                    witnesses (including experts) that the Defendant may call in their
6                   case-in-chief.

7           b.      Disclose and make available for inspection all physical or
                    documentary evidence in the Defendant's possession that rnay be
8                   used at trial.

 9               Initial discovery shall be completed by complete and on-going.
                 Discovery disputes shall be raised no later than twenty-one (21) days
10               prior to trial (or at the time of the final pre-trial, whichever is earlier);

11                                       II.   CO-DEFENDANT(S)

12               The Defendant states that there       is vi is not a co-
                 defendant in this case. The name(s)/cause number(s) of the co-
13               defendant(s) is/are
        Co-Defendant
14        is represented by
        Co-Defendant
15        is represented by

16                                III.     FITNESS TO PROCEED,

17          The Defendant's fitness to proceed is at issue: ( )Yes         No. If yes:

18          a.      A psychiatric examination of the Defendant Shall be conducted by
                    (the State Hospital)
19                  Name of Psychiatrist:

20          b.      Further orders:



     OMNIBUS HEARING MEMORANDUM                                                                  2
  1
          VI. OTHER CRIMES, WRONGS OR ACTS/TRANSACTION EVIDENCE
  2
          The State intends to introduce evidence of other crimes, wrongs, or acts,
  3 or transaction evidence pursuant to Rule 404, M.R.E.: ( )Yes (X)No

 4          lf yes, the State declares that all such evidence has been disclosed to

  5   counsel for Defendant through the normal discovery process.

 6          1.    The Defendant may file a brief opposing the use of any such
                  evidence by:
 7          2.    The State's response brief due on:
            3.    The Defendant's reply brief due on:
 8
   (NOTE: The motions will be deemed submitted without a hearing unless a
 9 Request for Hearing is submitted prior to the end of the briefing period. if and
   only if such evidence is discovered later, the exclusion,of the evidence may be
10 addressed in a motion in Iimine)

11                             VII AFFIRMATIVE DEFENSES

12         The Defendant is aware of the time limits imposed by MCA 46-15-323 in
      which Defendant may assert certain defenses.
13
          1. The Defendant will assert an affirmative defen'se: ( Yes ( )No
14 If yes, the affirmative defense is: TA,0a16,9 Ibe.

15
            2. The Defendant will introduce evidence of good character: (JiYes ( )No
16
          3. The names and addresses of all witnesses to be called in support of
17 any affirmative defense or good character, together with all written reports or
   statements made by them shall be furnished to the State by: "210 4n
18
          4. The State shall furnish the Defendant with the names and addresses of
19 all witnesses the State intends to call, to rebut the Defendant's affirmative
   defense or good character, by:        1(-1 daqi- pt'r- --/z)
20



      OMNIBUS HEARING MEMORANDUM                                                      4
 1
                        IV.   INFORMANT, AND SURVEILLANCE
 2
         INFORMANT: The State declares that a confidential informant was
 3 involved ( )Yes (X)No. If yes:

 4         The Informant will be called as a witness: ( )Yes ( )No
           The State has disclosed the informant's identity: ( )Yes ( )No
 5         The State will disclose the Informant's identity by:

 6       ELECTRONIC SURVEILLANCE: The State decl res there has been
   electronic surveillance of the Defendant or his premises: (X)Yes ( )No. If yes:
 7 All material obtained by electronic surveillance has beeh supplied to the
   Defendant. DVD of body camera video, in car video, audio recordings and
 8 photos.

 9        INVESTIGATIVE SUBPOENA: The State declares that an investigative
     subpoena has been executed: ( )Yes (X)No
10
        All material obtained by the investigative subpoena has been supplied to
11 the Defendant ( )Yes ( )No.

12                            V. SUPPRESSION MOTIONS

13        1.     The Defendant moves, pursuant to MCA 46113-302, to suppress
     physical evidence: ( )Yes ( ) No. If yes:
14
           The Defendant's statement of facts and brief filed by:
15         The State's brief filed by:
           The Defendant's reply brief filed by:
16
        2.    The Defendant moves, pursuant to MCA 46-13-301, to suppress
17 Defendant's admission or confession: ( )Yes ( ) No If yes:        esTiNei
18         The Defendant's brief filed by:
           The State's brief filed by:
19         Defendant's reply brief by:

20 (NOTE: The motions will be deemed submitted without a hearing unless a
   Request for Hearing is submitted prior to the end of the briefing period.)


     OMNIBUS HEARING MEMORANDUM                                                    3
     1                            VIII MOTIONS BY THE STATE

  2 The State has pretrial motions: ( )Yes (X)No If yes: These motions are:

  3             (a)

 4              (b)

 5             The State's brief filed by:
               The Defendant's brief filed by:
 6             The State's reply brief filed by:

 7

 8 (NOTE: The motions will be deemed submitted without! a hearing unless a
    Request for Hearing is submitted prior to the end of the briefing period.)
 9
                        IX. MOTIONS BY THE DEFENIANT
10
   The Defendant has pretrial motions: ( )Yes ( )No If yeS:
11
   These motions are:                      6eservt-
12
        The Defendant's brief filed by:
13      State's response filed by:
        The Defendant's reply brief filed by:
14
   (NOTE: The motions will be deemed submitted without a hearing unless a
15 request for Hearing is submitted prior to the end of the briefing period.)

16
                            X.    PERSISTENT FELONY OFFENDER
17
               Pursuant to MCA 46-13-108, the State will give notice, by separate
18
         pleading, if the State seeks to have the Defendant sentenced as a Persistent
19
         Felony Offender.
20



         OMNIBUS HEARING MEMORANDUM                                                     5
 1                    XI. MENTAL DISEASE OR DISORDER ISSUE

 2       Except for good cause shown concerning fitness to proceed, any mental
   disease or disorder issue shall be disclosed and discussed at the time of the
 3 signing of this omnibus form.

 4            J  Neither party has a mental disease or disorder issue concerning
      the Defendant and no examination pursuant to MCA 46-14-201 will be
 5 requested or conducted.

 6              Yes, the         State         Defendant has a mental disease or
   disorder issue. This issue shall be brought to the Court's attention by a motion
 7 at the time of the Omnibus hearing so that an examination pursuant to MCA 46-
   14-201 can be ordered.
 8
                                XII. TRIAL PROCEDURE I
 9
         1     Expected length of trial is: 3 days.
10
               The Court will draw a panel consisting of 65 prospective jurors.
11
               The State waives any right to be present at the drawing and agrees
12             that the panel may be drawn from those individuals who have
               returned their juror questionnaires: ( x )Yes ( )No.
13
               Defendant/ waives any right to be present at the drawing:
14             ( )Yes MNo.

15               Defendant agrees that the panel may be drawn from those individuals
                 who have returned their juror questionnaires: (4Yes ( )No.
16
            3.   All motions in limine shall be filed and fully briefed not later than 30
17               days prior to trial unless upon good cause shown (or at the time of
                 the final pre-trial, whichever is earlier).
18
           4.    All standard jury instructions shall be filed prior to voir dire.
19               Additional instructions will be submitted on a showing of good
                 cause.
20.
           5.     Appropriate Disposition Date:


      OMNIBUS HEARING MEMORANDUM                                                            6
 1 (Note: After this date no plea bargains will be accepted by the Court, nor will
   any pleas bargains be allowed to be filed after this date.)
 2
                          XII. APPOINTMENT OF COUNSEL
 3
         As the court-appointed counsel for the Defendant, I acknowledge that this
 4 appointment includes the trial of this matter in District Court, post-trial motions,
   sentencing and, absent specific permission to withdraw, an appeal to the
 5 Montana Supreme Court if the Defendant elects to appeal and I do not deem
   such an appeal to be frivolous. In the event the Defendant wishes to proceed
 6 with an appeal I believe has no merit, I will proceed pur'suant to the provisions of
   46-8103(2), MCA. If the Defendant elects not to appeal, the Defendant and I will
 7 sign a written notice of "Election Not to Appeal" and I will file the "Election Not to
   Appeal" with the Court.
 8
                             XIII. STIPULATION OF ENTRY
 9
         Counsel for the State and for the Defendant have reviewed this Omnibus
10       Hearing Memorandum and hereby stipulate to its entry by the Court.

11               DATED this       ,2r61
                                  ji day of   NNernI0e-r-                2021.

12
                                               /s/ Brittany L. Williams
                                               BRITTANIY L. WILLIAMS
13                                             Attorney for State of Montana

14
                                               Stepharfie McKnight
                                               Attorney for Defendant
15
                                                  12,eaetua
                                               JARED GLENN BARTH
                                                                  tdim Ne/y-
                                                                         •
16                                                                             /1/.31.Qi
                                               Defendant

17
     SO ORDERED:
18   Dated:

19
     DISTRICT JUDGE
20


                                                                   Electronically Signed By:
     OMNIBUS HEARING MEMORANDUM                                   Hon. Judge John W. Larson 7
                                                                 Wed, Nov 03 2021 01:50:02 PM
 OfficerID: MC\sgorr, Narrative




                SUPPLEMENTAL INFORMATION:

                On 07/15/2021 at approximately 1800 hours, I received an email request from MCSO
                Detective Diebert #448 to clarify the seizure of the knife involved in this incident.
                Deputy Baker conducted the majority of the interview with Jared Barth, I asked him a
                few questions to help better understand the events on Futurity Drive. One of the
                questions I asked Jared, pertained to the alleged knife involved.

                I asked Jared about the knife and he was informed the other party, Mr. Bobko
                accused him of pulling a knife on him and demanding money. Jared immediately
                became upset with the question and asked Deputies if he was being accused of a
                crime. Deputy Baker and I explained we were merely inquiring about a "knife," asking
                if one was involved, if he carried one, and its current location. Jared openly admitted
                he owned a knife, and pulled a knife during the altercation with Mr. Bobko.

                 Jared then was asked to produce the knife, to either prove or disprove its relevance
                 in this case. It was my understanding, Mr. Bobko saw and described the knife to
                 Deputy Baker. Jared tried to sway the conversation off topic but would eventually            „ 6rle 6711.(-C
                 admit he stored the knife inside the house. Jared told Deputies multiple times to "qg    4 i,8 -fro./44
                ,gtt the knife," and "'t is inside, I'll go get it for ou." This was not an option for officer
                safety concerns. There were mul ip e amily members present during this time,                      CoP
                 including his father David.

                I had spoken to David when I arrived and took a statement from him, so I requested
                he assist me in securing the knife for evidence. I explained the knife would be
                beneficial for the case and David agreed by saying, "I don't have any use for it here."
                David began walking inside the home and I asked if it would be okay if I came inside
                with him and he said, "yes."

                I requested to enter the residence for officer safety concerns. Deputies had not been Ace j             _Tel
                inside the residence during the interaction up to this point, as Jared was interviewed A ada           ar
                outside on the porch. Additionally, Jared and David consented to allowing Deputies vi
                take possession of the knife and I felt it was not safe for me to allow David to come Y         /-114a set•th0
                back out of the house with a weapon.

                I followed David inside and he went into a room just off the main open living room.
                The room was on the left side of the short hallway. I did not ask David who's room he
                was going into or where he planned on looking for the knife. David went directly to
                this room and turned on the light, then opened the top dresser drawer and handed
                me the knife.

                From my prior conversation with David, he told me Jared resided with him in the
                house. I presumed based on the above statement, along with Jared admitting to
                having, pulling, and then placing the knife epacjaier       le that fhp_rojaLand
                dresser belonged to Jared. The knife was seized and obtained through verbal
                consent. It was taken to Deputy Baker and turned over to his custody.lg cgAby
                wjajjejleguty.aakera                            c lite to which I hea cuared..answer
                ipjWafflmetive, "it's rpy knife."

                               64 Key. /len,/                        /el 11-1:5 ferad'


Page: 7 of 15
                 After the identification of the knife, l completed a property receipt for the seizure of
                 the weapon used in the commission of the charged crimes. Jared's attention was
                 very quickly changed to another topic, he began yelling and screaming about being
                laizlyaEmej.“Nuesting an ambu*Np, @ad he inac additional
                 statements w ich he exhibited during the entire contact.

                END OF REPORT
                                                 titApet-t-  'patcvoital aboul sAW49
                S. GORR #451 07/15/2021
                                               iqici bet'49-fai5elycterci5e331 emu'
                                                I ACCV a/) ambulet/ree? (A.J1441
                                               a r' e ik; e a QV/WO/74 /   ecog.'d
                                               S-telleme4kP       cAThy      (epoci?




Page: 8 of 15
                                                 6.6,(e 11 y5                     te t)0,(7-
 OfficerID: MC\sgorr, Narrative




                SUPPLEMENTAL INFORMATION:

                On 07/1412021 at approxiinately 2244 hours, I was dispatched to 9301 Futurity Drive,
                Missoula, NIT., regarding a disturbance. Dispatch advised there was an open 911 line
                with lots of screaming, one person was yelling "he has a knife," and "I am being
                robbed." It was unknown if someone was stabbed and in need of medical attention. I
                assisted Deputy Baker #442 and f tpLKopp9s#420.

                 While responding to the location, informationwas relayed the suspect left the area    1
                toward HWY 93 N, "WYE." The sitmestuelaige was described.as a Ford,..Ranger,rx1 _, (110/       e Carl
                in color pisiggNxith a toomriEwtraajlievWAsiejuallearss;g.Q....2  re orirygjaWW,1/           ,(efiwat6
                #912Gwy. It should be noted, Deputy Baker relayed he passed a similar vehicle when 4/0. 1 90',/epm
                arriving on scene and it failed to stop.
                                                                                                    )1Coe..$ 1101 set y
                The suspect was later identified as Jared Barth, M, DOB: 10-31-1989, by searching   a -1         at) a)
                local history with Mr. Barth's cell phone which was provided by the victim.jbegari Ore (2,/
                pheckirtg.theAearbyluck st.osLandilikLnot locate the suspect vehicle: I responded         .11/eft
                to the scene to assist Deputy Baker.                                                          eVial
                                                                                                   to Ally
                INITIAL STATEMENT MIKHAIL BOBKO:                                                            /40P6C

                I briefly spoke to the victim, Mikhail Bobko. I learned Mr. Bobko had a business
                transaction with Mr. Barth involving the sale of wheels.fMr. Bobko agreed to meet Mr.
                Parth out Jjie13isigmLgto discuss "balancing issues," with the wheels and or
                refunding Mr. Barth for the vehicle parts. Mr. Bobko told me Mr. Barth demanded to
                be compensated for taking the wheels into "Tire Rama," for balancing which cost him
                an additional $45.00.

                 When Mr. Bobko refused to repay the amount for balancing the wheels at Tire Rama,
                 Mr. Barth pulled a knife on him and demanded money...
                 hims If bv nuttina his hands uo and            with a han held e            •    i
                ilmhead. Mr. Bobko said he then immediately called 911 and left an open line while
                 fighting with Mr. Barth.

                ADDITIONAL INFORMATION:

                A short time later, Dispatch advised Mr. Barth had called in claiming he was "robbed
                and struck with a Dewalt battery," Mr. Barth wished to report the crimes and wanted
                to prosecute Mr. Bobko. Mr. Barth was currently at his father's address 1337 S 4th St.
                W Missoula, MT. NIPD Officers responded to the location and stood by with Mr. Barth
                until Deputies arrived.

                                 w s narked out hIlLo• ntotketegidence. The truck contained tires
                and wheels in the truck bed. The truck matched the AbOve description with the
                Oregon registration plate.



                Jared's father,,DavicLBarth.was present outside the home when Deputy Baker and I




Page: 9 of 15
                                                                                                          k c wei 5 f'16-t-
                      arrived to interview Jared. David told me he was aware of the vehicle parts
                      transaction between Mr. Bobko and his son. He said Jared was not satisfied with the
                                                                                                            aud‘ure c2e #15‘ e
                      balancing of the wheels. He also said he was sold seats that did not fit his vehicle.   ihee-tt,',1_,
                      David was aware Jared was meeting with Mr. Bobko to try and resolve the issue.             *Glat- /)it.9 h+
                                                                                                                 44 V/ X Ceebta
                      David told me after Jared met with Mr. Bobko he called him upset but he was not
                      aware a disturbance involving a knife had occurred. He told me Jared went there to
                 .    request repayment for having the wheels balanced by another auto mechanic. Laskeg cloOS
                                                 red was kno         a a         as no       ut              C>
                      insicklbelLOrlie to       tbejay_piyeL.1 Kate.                                             say cop
                      ItSWAX5MGETriM
                                 —A7S-P":4-h                           aiteatkito                                -t
                                                                                           ntamgaariliiiriA,),f4pL1,        s
                      He described Jared as being very paranoid and was distrustful of the government. 1-410              tiQicee
                      Jared was known to believe "the FBI," were following him. David said Jared had
                      approached a feniale on the street and accused her of being a FBI agent following
                      him around. David said Jared was in need of a mental evaluation and needed to start
                      taking pills.

                      ADDITIONAL STATEMENT FROM MIKHAIL BOBKO:

                      Mr. Bobko told me he agreed to meet with Jared during the night, as he had been
                      unavailable and out of town prior to this date. Mr. Bobko said, Jared came to his
                      business demanding repayment for the wheel balancing.11          10.tpAme=be
                                                                                             Ic
                      refused to Ray the balan,pirm.amount but had offeredfqlrfifund to the parts,


                      Mr. Bobko said after telling Jared he was not going to pay him, Jared pulled a knife
                      out at him and said, "give me my money." Mr. Bobko said Jared approached him with
                      the knife and he raised his hands up for protection and hit Jared with the flashlight.
                      M14.2kko_fpg n?etenextgamar_etaLIy money.

                      I asked Mr. Bobko how Jared lost his shirt clueing the altercation and he said he did
                      not know but thought Jared ripped it off and began wrapping it around his arm. He
                      also told me during the altercation, Jared chLolved his cell phone so lei ced it Li
                      ,,a,,..m
                      a d tl     fmv.jm        qpApir_ounding his business,

                      Mr. Bobko feared retaliation from Jared and his family. I explained the criminal
(A)6
       A i            process with him and encouraged him to reach out to a victim advocate, along with
C        I            the civil aspect of the sale/repair with the vehicle parts. Mr. Bobko said he would call
46/2e.C4-    •        the NICSO if Jared returned to his business and caused a disturbance.
                      1,0G1 do yoti ph000py                                                 es, atc-1- cc;
                           fkeA solve aci(?

                  Rama receipt was obtained and then returne.d.faih.Q1 razily. I then went to Mr.
                  Bobko's residence and pTovidedhim with a victim's notice form and clarified some of
                  his statement's, see above.

                  WATCHGUARD VIDEO:

                  My in-car and body worn cameras were downloaded and saved as evidence.

                  For further information refer to Deputy Baker's original report.

                  END OF REPORT

                  S. GORR #451 07/15/2021




Page: 11 of 15
    OfficerID: MC\mbaker, Narrative




                      On 07-14-21, at approximately 2244 hours, l was dispatched to the area of Futurity Drive and Train
                      Bridge Loop for a subject who called 911 and was yelling "He has a knife!". It should be noted I
                      responded to the area with my emergency lights activated. l was driving southbound on Highway 10
                      from the Wye and noted a vehicle pull off Futurity Drive and proceed northbound on Highway 10. As I
                      passed that vehicle, l noted it was a red Ford Ranger with a lumber rack. After pulling onto Futurity
                      Drive, cl_i_221c1                           s_als.pilatILI to‘, ai ktirowncolor Ford Ratim Dispatch then
                      advised me the vi'ctirrisaid the suspect was still on scene. Due to the report of the suspect still being on
                      scene and the danger posed if they were, l did not pursue the matching vehicle.



                      Upon my arrival, l contacted Mikhail "Mike" Bobko. On my initial contact with Mike, he appeared
                      distressed and out of breath. Mike was speaking erratically due to his level of excitement and it took a
                      few minutes for him to regain his breath. j'Vlike was holdin.g_a yellow and black flashlight and a cell
                      phone. Below is a summary of my interview with Mike.



                     Mike owns an auto parts yard at 9301 Futurity Drive. Recently, Mike sold multiple auto parts to a subject
                      whose name he did not remember. He later said he believed the subject was named "Jay" or "Joe". Mike
                     said he communicated with the subject through phone calls and texts. Mike provided me with the
                     phone number he used to contact this subject. Mike provided a phone number of
                     Dispatch advised me we have history with a subject owning that number identified as Jared Barth. Mike
                     told me he installed wheels on Jared's vehicle and sold him some other miscellaneous parts. Jared
                     contacted Mike after the sale and was upset because the vehicle was not driving right and wanted to
                     return the parts. Mike said he was not in Missoula when Jared wanted to meet up and Mike would have
                     to text Jarejt9 let m know when he was available. Mike and Jared agreed to meet up at 7s- 31-----                usiness
                     on Futurity that evening. iv'irke-giTiVecT;;;;;; rational and calm when they first met. Mike agreed
                     to take._,..s
                                bad              d...give Jared a reb.11W
                                                                        - Arjkihathmaisl. Jared then brought up that the vehicle
                     was pulling to right after mike installed the parts. Jared told Mike he had to go to TireRama and have the
                   , tires serviced for $45. Jared wanted Mike to reimburse him for the cost associated from TireRama. Mike
                     told Jared no and Jared became angry with him. Jared pulled out a knife and yelled "Give me the
                     money!". Mike said Jared was holding the knife out in front of him in his right hand and advanced
            ,ree0thoward        Mike. Mike described the blade as a folding knife with a blade length of approximately six
          sele tt)   inches. Mike said Jared made a stabbing motion toward him with the knife. Milv....asultelatlightap
                                ttgizatuUarecLlaaclthe-klaite_42 zawpiii4aLtiLt z.pj192101dzsas9110             :atrlairo-
                                                                                                                        ....2is.2.52
      eCI  AYpil\-. which     heo..•
                                  ,iropped Ittasr2Ske,bitto. Mike was able to pick up the cell phone and Jared yelled to give
                                                                                                                                                 ti§ 5.,ver
                          nextenm

                     back the phonelgike said he threw the phone over the tenc910wlis almarlaosiza                                 t_on                             ‘csi
                     favritLIaimpzelatayirom              Jare4;1;mpApil0      yva,s, hilby.,„targd„LuttlApte...tiws in the back vtile.,13,e            4.1e1 5 1101(
                                                                                                                                                    C
                     ran but did not believe Ja4ed cut him iiiiii the knife. • said he called 91_14.1crd        ,,d ictapte.,e,,lazed,L,q,alm.
                                                          ‘St.   Told qii 41104'              t    C          le ovilik CO/1
                  Zike said he.a .gAtrgcLon                                                           pointed to a sot on
                                               the head at least once by Jared but was not cut. Mike...
cli'd 46-t
                                             -,.....,                                           ,
                  the left side of his head above the temple. 1..noted a small amount a redness and  minorswelling  in the    /teE Mike                    0               _
                                                                                                                                                                           A
               .0 re,14/1E(
                       r 129jrjacitca. I also o:Tserved minor abrasion to Mike's left tricep and multiple spots on his back. 04,6:C fi n e i f?
        A   -Cr' Mike declined any medical attention. l took photos of Mike's injuries which were included with this                               ,tev 91i
re Pori                                                                                                                                  coold z teivto
                                                                                                                   cs:to'?"               j0 A C aed
                                                                                                           Cif a4d
                                                                                                                      -the c                              el 0 fl
                                                                                                                  e
    Page: 12 of 15
                       report.thjolht.c fiec21pylor      proximately 15 feet inside       rollin   a P to,Mike,s_b_usiness.ltsga.
                        hone had a crackesLici;egn and, would not turn on.



                       While speaking with Mike, dispatch advised me they received a call from Jared who advised he was at
                       his parent's house at 1337 S 4th Street W in Missoula. Jared told dispatch he wanted to report being
                       robbed. While enroute to speak with Jared, dispatch further advised Missoula City PD was standing by at
                       the residence with Jared waiting for my arrival.



                       Upon my arrival to 1337 S 4th Street W, I located Jared seated on the steps of the residence with two
                       Missoula PD officers standing next to him. Below is a summary of my interview with Jared.



                        Jared said he purchased multiple car parts from Mike and Mike was supposed to mount and balance
                        rims for $45. Jared got the vehicle back to his residence and noticed the vehicle was not acting right.
                        Jared took the vehicle into TireRama and had the tires balanced. Jared said a seat he bought from Mike
                        also was not compatible with his pickup. On 07-14-21 at 1500 hours, Jared called Mike and Mike said he
                        was out of town. Jared called Mike again at 2000 hours and Mike's son answered and told Jared Mike
                        was in Seely Lake and would call him back. Mike called Jared back around 2100 hours and Jared went to
                        the business on Futurity to meet with Mike. I asked Jared what his intention was to meet with Mike.
                       Jared told me he wanted to get his money back. Jared said he was on the phone with his dad initially but
                       hung up in order to record Mike with the phone. jgred             b__
                                                                                          e told Mice that l
                       .1,ared said Mike immediatel hit him in the head with the flashli ht Mike was holding. I asked Jared if
                       Mike said anything to Jared prior to hitting him. Jared said no and that Mike immediately hit him. Jared
                       also said Mike took Jared's shirt at some point during the fight. l asl(ec      at
                       Mike and he said because Mike told him he would not give him his money back. Jai-ed said Mike took the
                       cellphone and ran away from him. Jared said he yelled, "he'srobbing me". Jared said he ran to his truck
                                                                                                                                          toe46d

                                                                                                                                      a
                       and left. Jared said he passed a police vehicle with it's emergency lights on. I asked Jared if he attempted
                       to stop or flag down the vehicle. Jared said no because he did not want to "cause a scene in the middle
                       of the road". ta11                   ,
,to                I asked Jared if we could see the knife to obtain any evidence or match the description of the knife.
      Caa         1E2E1jaLan                 witl     about neecthrlaisttplaile.2 askedJared again and he avoided
        pa:T(7,
          l     7. answering my questions regarding the knife.



                         At this point, l instructed Jared to stand and placed him under arrest in handcuffs. Jared did not resist
                         me placing him in handcuffs but began yelling for his family to "call the district attorney and raise all
                         kinds of fuss". l placed Jared in the backseat of my patrol vehicle. l read Jared his Miranda Rights and
                         asked if he understood them. Jared stared at me and did not answer. I asked Jared if he understood
                         them and he said he was not, "No sir, l wasn't listening." l read Jared his rights a second time and he said   /4/v Ve-
                         he understood them. c11,2                                                                                  „.....7s-tate,c4 ever
                                                    .14.1.ared l had his cell phone and_asled Tultiple_tirne5 jfi co& open it to vieW
                         tbsaltoi„,,,
                                    ie claim5,gqs_tecsgslAcl. Ja.ced said only if we view 1                                             ;1-- Act la
                         ppssible sipsgSheAollezmcicad and I ould eed to view it later after char in it. Jared refused to
                         give mepermissibn Pr a code to the'phchie. l noted a brack shirt on the seat of 'Jared's         l asked       fraclecoo
                         Jared what shirt he was wearing and he said it Was a black shirt with a Santa Cruz logo. l asked Jared if   sc e
                         he knew where his shirt was and he said Mike stole it. When l told Jared his shirt was in his truck, he
                       ) staited laughing and said Mike took it off his back and stole his phone. l askedkred why Mike steal
                       /Jared's hone the ive it to me and put Jared's Shirt back in his truck. Jared said he didn't khow. When
                         asked why Mike wbuld call 911, Jare said Mike hit him then tried to play the victim.



                        Prior to leaving, l spoke with David Barth, who advised he was Jared's father. David told me he Was
                        speaking with Jared on the phone while the confrontation with Mike occurred. David remembered
                        hearing Mike say, "why didn't you bring it to me?" and Jared replied, "you told me to take care of it".
                        David said the argument sounded like it was becoming more heated and then disconnected. David said
                        he did not hear anything else over the phone.



                        Jared was arrested and transported to Missoula County Detention Center. Jared was booked on AsSault
                        with a weapon and robbery. Due to the phone allegedly containing a video of the incident, the phone
                        and the knife were collected as evidence.pivictsholyenae422pyj                   n TireRamaspiert_op.
                        07-13-21 for $40. l took a photo of the receipt and returned it to David.



                        Deputy Gorr lateu.e._-inler_vjewed Mike. Please see his supplemental report for further.



                       It should be noted my body and car cameras were activated during this incident. Please see those
                       recordings for further.



                        PLease forward to the County Attorney's office for review.




      Page: 14 of 15
                         MONTANA DISTRICT COURT
                            MISSOULA COUNTY
                                     MINUTE ENTRY
Date: 11/19/2021 01:30 PM                                 Hearing Type: Evidentiary

Case Number: DC-32-2021-0000371-IN                        Presiding Judge: John W Larson

State of Montana vs. Jared Glenn Barth                    Department:
Courtroom: 3
Charge(s):

Criminal Mischief Pecuniary Loss More Than $1,500


Appearances: Prosecution Attorney, Brittany Williams. Attorney Stephanie McKnight appears
with Defendant, Jared Glenn Barth, who appears from the Missoula County Detention Center.
Also present were Jennifer Wells; Court Reporter and Michelle Vipperman; Court Clerk.


Dr. Scolatti was sworn and testified. The Defendant advised that he wants a new attorney. The
Court advised that there is a form to fill out and submit to the public defender's office. The
Defendant advised that he would like to represent himself. The Court advised that Ms. McKnight
remains as his counsel, for the Defendant to go through the proper procedure to request new
counsel, and should the Defendant be found fit to proceed the Court will provide a Waiver
regarding self-representation. Ms. McKnight reserved on a Gallagher hearing outside the
presence of the. State. The Court stayed further proceedings until the State Hospital prepares an
evaluation.
  Print Date/Time: 7/16/2021 2:26:27 PM

i i Date/Time           User              Action               Description                                            MachineID

  07/15/2021    00:43   JMachado          Call Cleared         Close Call                                             CAD5
  :31
  07/15/2021    00:43   JMachado          Unit Status Action   Unit 420 Available                                     CADS
  :30
  07/15/2021    00:43   JMachado          Unit Status Action   Unit 442 Available                                     CAD5
  :26
  07/15/2021    00:23   JMachado          Unit Status Action   Unit 451 rerouted to call 57                           CADS
  :51
  07/15/2021    00:23   JMachado          Call Stack           Call placed on unit 451's stack                        CAD5
  :51
  07/15/2021    00:16   JMachado          Narrative Added      tape req submitted                                     CAD5
  :40
  07/15/2021    00:14   JMachado          Unit Status Action   Unit 442 At Jail                                       CAD5
  :16
  07/15/2021    00:14   JMachado          Unit Status Action   Unit 420 At Jail                                       CAD5
  :16
  07/15/2021    00:14   JMachado          Unit Location        Unit 451 Secondary Location Updated: a6                CAD5
  :08
  07/15/2021    00:13   JMachado          Narrative Added      req 911 tapes-451                                      CADS
  :34
  07/15/2021    00:10   JMachado          Unit Status Action   Unit 420 Enroute Jail                                  CADS
  :10
   7/15/2021    00:10   JMachado          Unit Status Action   Unit 442 Enroute Jail                                  CADS
  :10
   7/15/2021    00:10   JMachado          Unit Location        Unit 420 Secondary Location Updated: Jail              CADS
  :10
   7/15/2021    00:10   JMachado,         Unit Location        Unit 442 Secondary Location Updated: Jail              CAD5
  :10
  '07/15/2021   00:03   TMay              Unit Status Action   Unit C127 Available                                    CAD2
  :12
  07/15/2021    00:03   TMay              Unit Status Action   Unit C398 Available                                    CAD2
  :07
   7/15/202     00:00   JMachado          Narrative Added      10-15 -451                                             CAD5
  :48
  07/14/2021    23:37   JMachado          Unit Location        Unit 451 Secondary Location: 1337 s 4th st w           CAD5
  :12
  07/14/2021    23:37   JMachado          Unit Location        Unit 420 Secondary Location Updated: 1337 s 4th st w   CAD5
  :12
  07/14/2021    23:37   JMachado          Unit Location        Unit 442 Secondary Location Updated: 1337 s 4th st w   CAD5
  :12
  07/14/2021    23:36   JMachado          Unit Status Action   Unit 451 Off Scene                                     CADS
  :59
  07/14/2021    23:36   TMay              Narrative cAdded     10-12 W/ JARED     C398                                CAD2
  :32
  07/14/2021    23:25   TMay              Unit Status Action   Unit C127 Off Scene                                    CAD2
  :14
  07/14/2021    23:25   TMay              Unit Location        Unit C127 Secondary Location Updated: 1337 s 4th       CAD2
  :14
  07/14/2021    23:24   LWilson           Vehicle Deleted      Vehicle Deleted: LicenseNumber - 486515b; License St   CAD3
  :41                                                          ate - Montana; Role - Plate Inquiry; Plate Type - Pa
                                                               ssenger Car;
  07/14/2021 23:24      JMachado          Unit Status Action   Unit 442 Off Scene                                     CADS
  :28
  07/14/2021 23:24      JMachado          Unit Status Action   Unit 420 Off Scene                                     CAD5
  :28
07/14/2021
:28
             23:24   JMachado        Unit Location         Unit 420 Secondary Location: er 1337 s4th st w         CAD5
                                                                                                                                             s.
07/14/2021   23:24   JMachado        Unit Location         Unit 442 Secondary Location: er 1337 s4th st w
:28                                                                                                               CAD5
07/14/2021
:28
07/14/2021
             23:23

             23:23
                     TMay

                     TMay
                                     Person Added          Person Added: Last Name - olson; First Name - david;
                                                            Role - Inquiry;
                                                                                                                  CAD2
                                                                                                                               N't/.5(! col,e4
:16
07/14/2021
:20
             23:21   TMay
                                     Vehicle Added

                                     Unit Status Action
                                                           vehicle Added: Plate Number - 912gwy; License State
                                                           - OR; Role - Plate Inquiry;
                                                           Unit C398 Off Scene
                                                                                                                  CAD2
                                                                                                                     2   1   °1e1   90   1   pkTte
07/14/2021   23:21   TMay            Unit Location         Unit C398 Secondary Location Updated: 1337 s 4th st
:20                                                                                                               CAD2
07/14/2021   23:20   TMay            Unit Status Action    Unit C398 Enrt Off Scene
:42                                                                                                               CAD2
07/14/2021   23:20   TMay            Unit Status Action    Unit C127 Enrt Off Scene
:42                                                                                                               CAD2


                                                                                                                             at y hovtie
07/14/2021   23:20   TMay           FT.7iniLatr.rn         Unit C398 Secondary Location: er 1337 s 4th st
:42                                                                                                               CAD2
07/14/2021   23:20   TMay            Unit Location         Unit C127 Secondary Location: er 1337 s 4th st         CAD2
:42
07/14/2021
:18
             23:20   TMay            Unit Status Action    Unit C398 Dispatched                                   CAD2
                                                                                                                             bat never ,cfrcA
07/14/2021   23:20   TMay            Unit Status Action    Unit C127 Dispatched                                   CAD2
                                                                                                                               eelPOrt
:18
07/14/2021   23:20   TMay           . Incident Created     Added Incident Number, ORI: MT0320100, Number: 2021-
:18                                                        00028472
07/14/2021   23:20   TMay            Unit Location         Unit C398 Secondary Location: Secondary Location Cle
:18                                                                                                               CAD2
                                                           ared
07/14/2021   23:20   TMay            Unit Location         Unit C127 Secondary Location: Secondary Location Cle
:18                                                                                                               CAD2
                                                           ared
07/14/2021   23:18   ALechleitner    Narrative Added       2c front light will be on, req 10-5
:40                                                                                                               CAD6
07/14/2021   23:17   ALechleitner    Narrative Added       2c is jared barth
:45                                                                                                               CAD6
07/14/2021   23:17   ALechleitner    Narrative Added       2c says there was also a theft of his shirt, cellpho
:21                                                                                                               CAD6
                                                           ne,   and used parts
07/14/2021   23:17   ALechleitner    Narrative Added       2c wants officer contact, says this is all recorded,
:01                                                                                                               CAD6
                                                            wants to press charges
07/14/2021   23:16   ALechleitner    Narrative Added       2c is at his father's house 1337 s 4th st w
:41                                                                                                               CAD6
07/14/2021   23:16   ALechleitner    Narrative Added       2c is req medical, now refusing
:24                                                                                                               CAD6
07/14/2021   23:16   ALechleitner   -Narrative Added       2c says mike hit him w/ a dewalt battery
:14                                                                                                               CAD6
07/14/2021   23:16   LWilson         Vehicle Added         Vehicle Added:,Plate Number - 486515b; License State   CAD3
:08                                                         - MT; Role - Plate Inquiry; Plate Type - PC Passeng
                                                           er-Qar;
07/14/2021   23:16   LWilson         Plate History Found   Plate History found for 486515b. Call 946 - Extra Pa
:08                                                                                                               CAD3
07/14/2021   23:15   ALechleitner
                                                           trek)
                                     Narrative Added       2c there was an issue w/ mike not performing mainten   CAD6
:50                                                        ance on 2c's car
07/14/2021   23:15   ALechleitner    Narrative Added       2c mike asked c to meet him there
:22                                                                                                               CAD6
07/14/2021   23:15   ALechleitner    Narrative Added       2c says he was robbed at this address                  CAD6
:07
07/14/2021   23:14   ALechleitner    Narrative Added       2c says Mike called him to go to futurity
:59                                                                                                               CAD6
07/14/2021   23:14   TMay            Link Calls            Calls: 41
:36                                                                                                               CAD2
07/14/2021   23:13   LWilson         Narrative Added       will 352 8th st -c398                                  CAD3
        :00
        07/14/2021    23:12   LWilson               Narrative Added       s has been helping dad w/ construction in that area-       CAD3
        :56                                                               c398
        07/14/2021    23:12   LWilson               Narrative Added       last contact with m on 7/12/2021 at 1623 1/2 s 8th s       CAD3
        :08                                                               t w - dad's address right in that area-c398
        07/14/2021    23:10   JMachado              Person Added          Person Added: Last Name-- mikhail; First Name - bobk       CAD5
        :25                                                               o; Role - Inquiry; DOB               Sex - M;
        07/14/2021    23:10   JMachado              Unit Status Action    Unit 451 On Scene                                          CAD5
        :04
        07/14/2021    23:09   JMachado              Person Added          Person Added: Last Name - m; Role - Inquiry;               CADS
        :52
        07/14/2021    23:09   JMachado              Person Added          Person Added: Last Name - bobko; First Name - mikhai       CAD5
        :24                                                               1; Role - Inquiry; DOB -                 Sex - M; DL Sta
                                                                          te - MT;
        07/14/2021 23:08      JMachado              Narrative Added       JagaLLSL.r.—j.ared for robber in red ran er w roof rac     CAD5
        :53                                                               k -420
        07/14/2021 23:07      JMachado              Person Updated        Person Barth, Jared Updated: Name Changed from barth       CAD5
        :32                                                               , jared to Barth, Jared GlennAddress Added - 1000 W
                                                                          7TH AVE C; Contact Phone Added - (406)               DOB
                                                                            Added - 1989-10-31; Sex Added - M; Race Added - Whi
                                                                          te; Ethnicity Added - Non-Hispanic; Hair Color Added
                                                                            - Blonde; Eye Color Added - Blue; Driver License Ad
                                                                          ded - 1012519894131; DL State Added - MT; SSN Added
                                                                          -filliMPliftapHeight Added - 5'7"; Weight Added - 175
                                                                          .0;
  -     07/14/2021 23:07      system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Global Subject       NWPSCADPROD
                              orld Systems                                  Named: (Barth, Jared)
)60A&    7/14/2021    23:07   JMachado              Person Added          Person Added: Last Name - barth; First Name - jared;       CAD5
        :08                                                                 Role - In uir •
      N..07/14/2021   23:05   JMachado              Narrative Added       poss susp               check history -442                 CAD5
        :35
        07/14/2021    22:53   LWilson               Unit Status Action    Unit 361 Available                                         CAD3
        :24
        07/14/2021    22:53   LWilson               Call Closed By Agen   Fire Ca11 Closed                                           CAD3
        :24                                         cy
        07/14/2021    22:53   LWilson               Unit Status Action    Unit 819 Available                                         CAD3
        :21
        07/14/2021    22:53   LWilson               Unit Status Action    Unit 321 Available                                         CA1104 4
        :16
        07/14/2021    22:53   LWilson               Unit Status Action    Unit 878 Available                                         CAD        11 2 "
        :16
        07/14/2021
        :16
                      22:53   LWilson               Unit Status Action    Unit MED2 Available                                        CAD3   bA Key4 36 ,7€
        07/14/2021
        :44
                      22:52   Autum Eggers - E2     Narrative Added       DENYING MEDICAL 442                                        CAD4 P e-C81 d 4 A -1- lookS
                                                                                                                                                                    rice
        07/14/2021
        :27
                      22:52   Autum Eggers - E2     Narrative Added       wma, mid 20's, whi shirt, tall about 510 w/med build       CAD4,,,Tinit4/eveif
        07/14/2021
        :06
                      22:52   LWilson               Unit Status Action    Unii s32lE-Eroute                                          CAD3   141-eCC LI f 90 `ie
        07/14/2021    22:50   LWilson               Unit Location         Unit 819 Secondary Location: Secondary Location Clea       CAD3
        :59                                                               red
        07/14/2021    22:50   LWilson               Unit Status Action    Unit 819 Enroute                                           CAD3
        :59
        07/14/2021    22:49   LWilson               Unit Status Action    Unit MED2 Enroute                                          CAD3
        :10
        07/14/2021    22:49   LWilson               Unit Location         Unit MED2 Secondary Location: Secondary Location Cle       CAD3
        :10
        07/14/2021
        :54
                      22:46   Autum Eggers - E2     Narrative Added
                                                                          ared
                                                                          PASSED A RED ONE - MAY HAVE A TOPPER, LOOKS LIKE A F       CAD4          Lao 4:efort
        07/14/2021    22:48   Autum Eggers - E2     Narrative Added       S LEFT IN FORD RANGER W/ROOF RACK - LE POSSIBLY PASS       CAD4
:18                                                            ED VEH NEAR THE WYE 442
07/14/2021   22:47   Autum Eggers - E2   Narrative Added       OUT W/920 442
:59                                                                                                                   CAD4
07/14/2021   22:47   LWilson             Unit Status Action    Unit RF1 Available
:51                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit FT1 Available
:51                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit MESI1 Available
:51                                                                                                                   CAD3
07/14/2021   22:47   ALechleitner        Narrative Added       c is outside, can see an officer
:19                                                                                                                   CAD6
07/14/2021   22:47   Autum Eggers - E2   Unit Status Action    Unit 442 On Scene
:07                                                                                                                   CAD4
07/14/2021   22:47   Autum Eggers - E2   Unit Status Action    Unit 420 On Scene
:07                                                                                                                   CAD4
07/14/2021   22:47   LWilson             Unit Status Action    Unit 878 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 361 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit FT1 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit RF1 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit MESI1 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 321 Dispatched
:05                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Paging Action         Attempting to page the following pagers: Frenchtown,
:05                                                                                                                   CAD3
                                                               MESI,RuralFire
07/14/2021   22:47   LWilson             Unit Recommendation   Recommendation accepted for units: 361, 321, 878, ME
:00                                                                                                                   CAD3
                                                               SI1, RF1, FT1.
07/14/2021   22:47   LWilson             Unit Status Action    Unit 361 Stand-By Missoula Rural Fire Stati
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 361 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 321 Stand-By Missoula Rural Fire Stati            CAD3
:00
07/14/2021   22:47   LWilson             Unit Status Action    Unit 321 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 878 Stand-By Frenchtown Fire Station 7
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit 878 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit MESI1 Stand-By Missoula Emergency Servic
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit MESI1 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit RF1 Stand-By Missoula Rural Fire Stati
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit RF1 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Incident Created      Added Incident Number, ORI: 04011    , Number: 2021-
:00                                                            00001767
07/14/2021   22:47   LWilson             Unit Status Action    Unit FT1 Stand-By Frenchtown Fire Station 1
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Status Action    Unit FT1 Stand By
:00                                                                                                                   CAD3
07/14/2021   22:47   LWilson             Unit Recommendation   Recommendation completed for units: 361, 321, 878, M   CAD3
:00                                                            ESI1, RF1, FT1.
07/14/2021   22:47   LWilson             Incident Created      Added Incident Number, ORI: 04012    , Number: 2021-
                                                                                                                                                       z
:00                                                              00000456
07/14/2021   22:47   LWilson               Incident Created      Added Incident Number, ORI: MESI     , Number: 2021-
:00                                                              00006451
07/14/2021   22:46   ALechleitner          Ca11 Updated          Additional Location Info auto parts Added              CAD6
:58
07/14/2021   22:46   ALechleitner          Narrative Added       m should still be on sc                                CAD6
:48
07/14/2021   22:46   ALechleitner          Narrative Added                                                              CAD6
:41
07/14/2021   22:46   Autum Eggers - E2     Person Updated        Person Bobko, Mike Updated: Name Changed from bobko,   CAD4
:39                                                               mike to Bobko, Mike MAddress Added - 9301 FUTURITY
                                                                 DR, Missoula; Contact Phone Added - (406)
                                                                 DOB Added -             Sex Added   M; Race Added -
                                                                 White;
07/14/2021 22:46     system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Global Subject   NWPSCADPROD
:39                  orld Systems                                 Named: (Bobko, Mike)
07/14/2021 22:46     LWilson               Unit Recommendation   Recommendation viewed for units : 361, 321, 878, MES   CAD3
:39                                                                  RF1, FT1
07/14/2021 22:46     LWilson               Call Type             Fire Call Type Changed From Choose Call Type           CAD3
:36

07/14/2021   22:46   ALechleitner          Narrative Added
                                                                 -> To Call Type: MedicaL Standby ALS, Status: In Pro
                                                                 gress, Priority: High
                                                                 neg desc of susp, only 1 m
                                                                                                                               AiikTc soi'd he dðrd
                                                                                                                   -,   CAD6 "Of      to$014/ whige
:32                                                                                                                                                    1`11t
07/14/2021   22:46   LWilson               Agency Context Adde   Fire Call Type Added. Call Type: Choose Call Type      CAD3
:32                                        d/Updated                   >, Status: In Progress, Priority: High                     45C111   iboice1/9
07/14/2021   22:46   ALechleitner          Narrative Added       c saying c ran away, unk how hes hurt                  CAD6
:21
07/14/2021   22:46   LWilson               Narrative Added       hx of number is mike bobko                             CAD3
:16
07/14/2021
:13
             22:46   ALechleitner          Narrative Added                                 the knife" unk if stabbed    CAD6   71,,, e 5614
07/14/2021   22:46   LWilson               Person Added          Person Added: Last Name - bobko; First Name - mike;    CAD3
:10                                                              Role - Inquiry;
07/14/2021   22:45   ALechleitner          Location               Cross streets updated, TRAIN BRIDGE LOOP / TRAIN BR   CAD6
:56                                                              IDGE LOOP
07/14/2021   22:45   ALechleitner          Location              Call Location Changed from 6903 TRAIN BRIDGE LOOP, M   CAD6
:55                                                              issoula to 9301 FUTURITY DR, Missoula
07/14/2021   22:45   system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Location At Ad   NWPSCADPROD
:55                  orld Systems                                dress 9301 FUTURITY DR
07/14/2021   22:45   ALechleitner          Narrative Added       several voices heard, one yelling "Im being robbed"    CAD6
:38
07/14/2021   22:45   Autum Eggers - E2     Unit Location         Unit 451 Secondary Location: Secondary Location Clea   CAD4
:31                                                              red
07/14/2021   22:45   Autum Eggers - E2     Unit Status Action    Unit 451 Dispatched                                    CAD4
:31
07/14/2021   22:45   ALechleitner          Narrative Added       m keeps yelling help, so do others                     CAD6
:24
07/14/2021   22:45   ALechleitner          'Narrative Added      caller just yelling, others yelling, lots of muffled   CAD6
:13                                                               sounds
07/14/2021   22:45   Autum Eggers - E2     Incident Created      Added Incident Number, ORI: MT0320000, Number: 2021-
:06                                                              00011947
07/14/2021   22:45   Autum Eggers - E2     Unit Status Action    Unit 442 rerouted from call 28                         CAD4
:06
07/14/2021
:06
             22:45   Autum Eggers - E2     Unit Status Action    Unit 420 rerouted from call 28

                                                                  11 can_hardly hear " siomeone yelling he has a kni
                                                                                                                        CAD4

                                                                                                                        CAD6
                                                                                                                                     evt;ke Scud
07/14/2021   22:44   ALechleitner          Narrative Added
:59
07/14/2021   22:44   Autum Eggers - E2     Call Ready for Disp
                                                                 fe"
                                                                 Call marked ready for dispatch                         CAD4
                                                                                                                               111:s i-obJ covi
:56                                        atch
                                                                 m has a knife                                          CAD6
                                                                                                                                ‘/Olk halale1Y     jf).5
                                                                                                                                              cohear
07/14/2021   22:44   ALechleitner          Narrative Added


                                                                                                                                      kie ii(2400et
                                                                                                                               #           (A.4' ?6-1 nted
:45
07/14/2021   22:44   ALechleitner          Agency Context Adde   Police Call Type Added. Call Type: Disturbance, Stat   CAD6
:41                                        d/Updated             us: In Progress, Priority: High
07/14/2021   22:44   ALechleitner          Location              Call Location Changed from 46.940231-114.12671 to 69   CAD6
:39                                                              03 TRAIN BRIDGE LOOP, Missoula
07/14/2021   22:44   system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Location At Ad   NWPSCADPROD
:39                  orld Systems                                dress 6903 TRAIN BRIDGE LOOP
07/14/2021   22:44   ALechleitner          Location               Cross streets updated, FUTURITY DR / FUTURITY DR      CAD6
:39
07/14/2021   22:44   ALechleitner          Location              Call Location Changed from 46.895741-114.09303 to 46   CAD6
:33                                                              .940231-114.12671, Source: RapidSOS (07/14/2021 22:4
                                                                 4:07)
07/14/2021   22:44   system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Location At Ad   NWPSCADPROD
:33                  orld Systems                                dress 46.940231-114.12671
07/14/2021   22:44   ALechleitner          Location               Cross streets updated, DEAD END / DEAD END            CAD6
:33
07/14/2021   22:44   ALechleitner          Narrative Added       lots of screaming                                      CAD6
:26
07/14/2021   22:44   ALechleitner          Narrative Added       c yelling help                                         CAD6
:14
07/14/2021   22:44   ALechleitner          Location               Cross streets updated, DEAD END / HIAWATHA RD, DRIV   CAD6
:11                                                              EWAY
07/14/2021   22:44   ALechleitner          Call Updated          Caller Added: First Name - VERIZON; Role - Inquiry;    CAD6
:10
07/14/2021   22:44   system user - New W   Alerts Retrieval      Alerts Were Successfully Gathered For Location At Ad   NWPSCADPROD
:10                  orld Systems                                dress 46.895741-114.09303
07/14/2021   22:44   ALechleitner          Ca11 Created          New call created. Call Type: >New Call                                                                              FILED
                                                                                 07/16/2021
                                                                             Missoula County
                                                                          Justice Court of Record
                                                                           STATE OF MONTANA
                                                                          BY:Anneliasaaowo_
BRITTANY L. WILLIAMS                                                       CR-610-2021-000314B
                                                                                Beal, Alex
Deputy County•Attorney
KIRSTEN H. PABST
Missoula County Attorney
Missoula County Courthouse
Missoula, Montana 59802
(406) 258-4737
ATTORNEYS FOR PLAINTIFF




     IN THE JUSTICE COURT OF RECORD OF MISSOULA COUNTY,
                      STATE OF MONTANA

 STATE OF MONTANA,                       Dept.
             Plaintiff,                  Cause No.
      -vs-                               MANS No. 3200G2101183
JARED GLENN BARTH,                       AFFIDAVIT OF PROBABLE CAUSE
             Defendant.


STATE OF MONTANA                 )
                          : SS
County of Missoula               )

     BRITTANY L. WILLIAMS, Deputy County Attorney, Montana, being

first duly sworn upon oath, deposes and says:

     I have read the law enforcement reports regarding the investigation of

JARED GLENN BARTH for allegedly committing the offense of:

      COUNT I: ROBBERY, a felony, in violation of § 45-5-401, MCA.
      I believe that the facts as set forth in the law enforcement reports, if

true, constitute sufficient probable cause to justiN the filingAt!IlEhar:95.

Those facts are as follows:

      On or about the 14th day of July, 2021, Missoula County Sheriffs

Deputies responded to a disturbance in the area of Futurity Drive and Train

Bridge Loop, in Missoula County. Deputy Baker responded and spoke with

Mikhail "Mike" Bobko. Mike appeared distressed and was out of breath. Mike

stated he owns an auto parts yard at 9301 Futurity Drive and had recently

sold part to an individual who was named "Joe" or "Jay." Mike stated he had

communicated with the individual via call and text and Mike provided the

number for the individual.

      Deputy Baker was advised by dispatch that the phone number was

associated with Jared Barth, the above-named Defendant. Mike informed

Deputy Baker that he had installed wheels on the Defendant's vehicle and he

had sold the Defendant a few other parts for the Defendant's vehicle. The

Defendant contacted Mike because he was upset that his vehicle was not

driving right and he wanted a refund on the parts.

      Mike set up a time to meet with the Defendant. Mike stated the

Defendant was initially calm and rational and Mike agreed to take back the

parts he provided and give the Defendant a refund. The Defendant then
asked for $45 for having his tires serviced at Tire Rama. Mike informed the

Defendant that he would not cover that cost and the Defendant became

angry.

      The Defendant then pulled a knife on Mike and yelled "give me the

money!" Mike stated the Defendant was holding the knife in his right hand

and that the Defendant made a stabbing motion towards him and advanced

towards Mike. Mike described the knife as approximately 6 inches and a

folding style knife.

      Mike stated he swung a flashliaht toward the bancrthat the Defendant

wa.5 taldinglie knife jn.Mike further stated the Defendant was holding his

cellphone in his left hand and that he dropped his phone. Mike picked up the

phone and the Defendant began yelling for his phone, at which time Mike

threw the phone and began running away from the Defendant. Mike stated

the Defendant struck him several times in the back as he was running.

      DATED this 16th day of July, 2021.

                             /s/ Brittany L. Williams
                             BRITTANY L. WILLIAMS
                             Deputy County Attorney

      SUBSCRIBED AND SWORN TO before me, a Justice of the Peace, in
and for the State of Montana, County of Missoula.




                                                          Electronically Signed By:
                                                             Hon. Judge Alex Beal
                                                        Fri, Jul 16 2021 11:04:07 AM
or knowingly putting Mikhail Bobko, in fear of immediate bodily injury, to wit:

brandishing a knife and making a stabbing motion, while stating "give me

the money."

     DATED this 15th day of July, 2021.

                                    /s/ Brittanv L. Williams
                                    BRITTANY L. WILLIAMS
                                    Deputy County Attorney

COMPLAINT 21-2068

WILLIS HINTZ, Missoula County Sheriffs Office
KELAN LARSON, Missoula County Sheriffs Office
45-5-401 - Robbery
                                                     610 N. Woody
                                                     Missoula, MT 59802
                            MONTANA STATE            T: (406) 523-5140                   F: (406) 523-5141
                           PUBLIC                    Toll Free: (866) 395-8883           Jail Line: (406) 523-5197
                           DEFENDER



July 23, 2021
                                                                                     To apply online or for more
Jared Glenn Barth                                                                    information, see our "Clients" page
Missoula County Detention Facility                                                   at: www.publicdefender.mt.gov
2340 Mullan Road
Missoula, MT 59808

RE: State of Montana v. Jared Glenn Barth
Cause No. DC-21-414

We have received your case information from the Fourth Judicial District Court, Missoula County,
Montana.

You MUST now do the following:

E Make an appointment with your attorney to discuss your case.

E Provide your attorney with a list of any potential witnesses in your case.

E Keep us updated with your current mailing address, email and phone number.

E Stay in contact with your attorney as often as your release conditions require.

                           IMPORTANT INFORMATION ABOUT YOUR CASE:

•   Assigned Attorney: Kelli S. Sather, 610 N. Woody Missoula, MT 59802, (406) 523-5140.

• 163133 is your Public Defender ID required to access your case information online on the Public
  Defender Client Portal located on our website at hups://publicdefender.;nt.gov/clients.

• Next Court Date: July 26, 2021 at 9:00 am in 4th District, Missoula, Dept 4. Your appearance at this
  hearing is required. If you fail to appear at your hearing, a warrant may be issued for your arrest and
  you may lose your right to a jury trial.

• Do Not Speak With Anyone About Your Case: This includes talking to other inmates, law enforcement,
  witnesses and family or friends, posts on social media, speaking on the telephone or writing to anyone
  other than your attorney. Telephone calls at the jail are recorded and monitored. Anything you say will
  be used-against you.

• 'biscovery/Evidence: Our office will request a copy of all evidence in your case called "Discovery" (e.g.
    police report, witness/victim statements, videos) from the prosecuting attorney and Laaytake_a_few
    yfeel. Please make an appointment with your attorney to review this information.



       We provide effective professional legal services with equal access to quality client-centered representation.
                                                     610 N. Woody
                                     MONTANA STATE
                                                     Missoula, MT 59802
                          ••••=•••   PUBLIC          T: (406) 523-5140
                                     DEFENDER        F: (406) 523-5141 •
                                                     To11 Free: (866) 395-8883
                                                     Jail Line: (406) 523-5197



October 21, 2021

Jared Glenn Barth
2340 Mullan Road
Missoula, MT 59808

RE: 10/15/2021 Complaint Involving Stephanie McKnight

Dear Mr. Barth:

I am writing in relation to your written complaint regarding Stephanie McKnight, received in
our office on 10/15/2021. After reviewing your complaint, I have again consulted with Ms.
McKnight's supervisor, Reed Mandelko, regarding the issues you raised. Ms. McKnight is
an excellent attorney and is working hard to prepare your defense. I'm sorry there was a
miscommunication regarding Dr. Scolatti's timing, but please keep communicating and
working with Ms. McKnight so that she can provide you the best, most effective
representation. As I said before, Ms. McKnight will continue to consult with you regarding
the discovery in your cases and any meritorious motions that might be filed.

Sincerely,


Koan Mercer
Regional Deputy Public Defender
Office of the Montana Public Defender

Cc: Stephanie McKnight
                                                                      610 N. Woody
                                             MONTANA STATE            Missoula, MT 59802
                                             PUBLIC                   T: (406) 523-5140
                                             bEFENDER                 F: (406) 523-5141
                                                                      Toll Free: (866) 395-8883
                                                                      Jail Line: (406) 523-5140




September 28, 2021

Jared Glenn Barth
Missoula County Detention Center

RE:     State of Montana v. Jared Barth
        Cause No: DC-21-414

Dear Mr.. Barth:

I got your message regarding Ms. McKnight. She has sent your reports from both your cases. I understand you gave
away the discovery in your first case to a family member. We are happy to send you a new copy in that case.
Additionally, Ms. Mcknight says she hasn't received a message from you on her phone recently. Be sure to leave a
voicemail for her if you don't reach her when you call. I assure you she is working for you and your case.

Should you have questions, please be sure to call your attomey Stephanie McKnight at (406) 523-5140.
                                                         /
Sincerely,



Reed Mandelko
Office of State Public Defender




             We provide effective professionallegal services with equal access to quality client-centered representation.
                                                      publicdefender.mt.gov
                                  MONTANA STATE     610 N. Woody
                                 PUBLIC             Missoula, MT 59802
                                 DEFENDER           T: (406) 523-5140
                                                    F: (406) 523-5141
                                                    To11 Free: (866) 395-8883
                                                    Jail Line: (406) 523-5140




October 06, 2021

Jared Glenn Barth
2340 Mullan Road
Missoula, MT 59808

RE.• 10/5/2021 Complaint Involving Stephanie McKnight

Dear Mr. Barth:

I am writing in relation to your written complaint regarding Stephanie McKnight, received in our
office on 10/5/2021. After ensuring Ms. McKnight had a chance to review and consider your
complaint, I reviewed your case file and consulted with Ms. McKnight's supervisor, Reed
Mandelko, regarding the issues raised in your complaint. Mr. Mandelko and I agree that Ms.
McKnight is providing you effective assistance of counsel and that assignment of a new attorney
is not warranted at this time.

Our office has sent you your discovery paperwork and will make it available to whomever you
direct. Ms. McKnight will continue to consult with you regarding the motions to be filed in your
case, but she is ethically required to use her professional judgment to only file those motions that
she believes to be of potential merit and use in your case. I kinow your current situation is
frustrating, but I urge you to continue to work with Ms. McKnight so that she can provide you
the best defense possible in your case.

Sincerely,


Koan Mercer
Regional Deputy Public Defender
Office of the Montana Public Defender

Cc: Stephanie McKnight
    (c)                     (eb po



                              y
                             Th-e
                                        kgye
    4.61ted_ hey-- why 'She__ e Scr.1Je
                                      4,,1`.;
                       a..4 01
ieft_6_0‘,4                                   _
            9 I%
               see/A.                617r-tele   Cati(4,L_ Si) e
id/111(A
                                                 ,+t.)-Te. J4,0 AAS
                                                                er507gd,
           y
                                                         6Lpecwoek
she (.0c/ii 40-7L /00.k
w     _Lv,ve .aziv
                            a D'oreen.S.€7:,.:.:51q.7.e.... _,:k.
A ° 771:
1:_draiLA‘kit 3)1e --                    y
       e•ee           -reekvicio
 QcA/Ptieic         ay4                                         _Cee
                                  oaf -Par                   •eg.74.
  v;_fitas. 31-1t
  '1./17-1-64,79,5-f a.47-4° sine     yufr_!;,_o_
                                  /50   .
                                       Li is      )5 '; .f./A -P _ e_ c4 _1`Kd
  65.,57,6,6/ice, 54, c6u./
             (07)

                        .[P__,.._c()_.;:th,__y-t,"713

     LA):11             hel° Job, i kat/6_ bte71
     _as kihj, Me ,,(t       S-efict Ale ,44 y Tve_adafic
     .3Pie sa/Q(           ba'J 3 wec Ks cv9c3
     ari.,s.i1341..ev 41: ,reles.5€          __(>0{.)
                                             _pacte:_e•cuiert

        ke(S             -c®r kx9.1-4-r Vne
         g to-eeks _SAe tA)ör/LIQ/ co/L-1.e
 2/ 1-9 blet ha _5 7)0/- Yet 1-
11                                       beeA
                                        ot   -Ce       7'16 _41_0 %2S,
                                     do/i-e so„          qi5c3
     6t-0-c.CW --717c        tieIC
                        ke-03,(c               1,1av,--azta.y_sferl
     be4 t                                                               .
                                                         Azi_0116/2Y,
 .       .hoive Vie4t                                /v)-e 1,.a./YA
             pm )-e 61.4                           k 7E0 yo az_
                         nre S       cv"th
Jared Barth Notes
Russell LaFountain / Stephanie McKnifir,ht
Septernber 30, 2021

Mental Status Examination and Behavioral Obseivations:

Jared Barth is a thirty-one (31) year-old, engaged, Caucasian male. Mr. Barth was clinically
interviewed and psychologically assessed for approximately an hour at the Missoula County
Detention Facility. For the examinatiori Mr. Barth was dressed in the traditional orange jail
jumpsuit. His hygiene and grooming were adequate. He did not exhibit any unusual
behaviors, mannerisms, physical characteristics, or speech patterns.

Mr. Barth was cordial and cooperative during-the assessment. He participated in all aspects
of the assessment. During the evaluation, Mr. Barth displayed an appropriate range of
affect, demonstrating a full band of emotions during the interview. The emotion experienced
appeared to be congruent with the situations discussed. His demeanor was typically relaxed
and congenial. Mr. Barth's verbal behavior appeared to demonstrate candid, spontaneous,
and open communication. Overall, Mr. Barth's attitude and demeanor throughout the
evaluation process seemed to be open, frank, and responsive.

Mr. Barth was oriented to person, place, and time. He correctly identified the city, county,
state and location where he was at. Additionally, he knew his age, the year, season, month
day of the week and date.' His general.fund of information was intact. He was able to
identify the current president, first president, capital of Montana, number of days in a month
and how many nickels are in a            Nd apparent disturbances were noted in his attention
and concentration during the interview. There were no indications of organic impairment,
intellectual disability, or psychoses. Mr. Barth's intellectual ability was estimated to be
average. Executive functioning problems not evidenced by poor planning and organization.
Additionally, his judgment, reasoning and insight appeared to be adequate. Abstracting
thinking was intact as Mr. Barth was able to correctly identify four (4) of four (4) similarities
and two (2) of three (3) common sayings:

 Auditory comprehension was intact with no apparent difficulties. His thought content was
 appropriate for the situation. Mr. Barth's memory processes were intact for imrnediate,
 short-term, and remote events. Mr. Barth's thoughts were coherent, and he expressed his
 ideas in a consistent and rational manner. There were no historical or current indications of
 delusions or hallucinations. Mr. Barth's clinicai presentation and personal history does not
 suggest the presence of any mood disorder. Mr. Barth did not express any homicidal or
 suicidal ideation, plans, gestures, or past behaviors.

 Understanding of Legal Situation:

 Utilizing the Competency to Stand Trial Guidelines, developed by the Group for the
 Advancement of Psychiatry, based on 'he Dusky v. United States (1960) standards and
 criteria for competency outlined in Weiter v. Settle (1961). .Mr. Barth possesses the
 following psycholegal abilities:
s
1.    Mr. Barth demonstrates an ability to be able to understand his current legal situation.
      Mr. Barth demonstrates an ability to understand the charges against him. Mr. Barth
      demonstrates an ability to understand the facts relevant to the case. Mr. Barth
      demonstrates an ability to disclose pertinent facts surrounding the alleged'offense.
      When asked the charges against him, Mr. Barth was able to give a detailed account of
      the alleged robbery. He stated he was innocent of the charges.

2.    Mr. Barth demonstrates an ability to understand the legal issues and procedures in his
      case.

3.    Mr. Barth demonstrates an ability to understand legal defenses available in his behalf.

4..   Mr. Barth demonstrates an ability to understand the dispositions, pleas, end penalties
      possible, nor does he demonstrate an ability to appraise the likely outcomes.

5.    Mr. Barth has a good understanding of the roles of defense counsel, prosecuting
      attorney and judge. Mr. Barth related:

      Defense Attorney: "Stephanie, they are supposed to look at all the evidence, what l told
      them, formulate a case, formulate a defense to help me."

      Prosecuting/County Attorney:1 don't know the name. They are formulating a case
      against me. Trying to convict me of whatever crime is alleged."

      Judge: "Larson. He looks over the case. He hears the defense and plaintiffs arguments
      and he concludes and makes a judgment of guilty or not guilty and if guilty pronounces
      a sentence.

6.    His ability to assist in his defense is adequate. He wants his attorneys to do more and
      does not really trust them. He demonstrates an ability to comprehend instructions and
      advice from his attorney; he demonstrates an ability to make decisions after receiving
      advice from his attorney and he demonstrates an ability to maintain a collaborative
      eelationship with his attorney.

 7.    Mr. Barth demonstrates an ability to testify relevantly and be cross-examined if
       necessa Ty.

 8.    Mr. Barth demonstrates an ability to tolerate stress at the trial and while awaiting trial

 9.    Mr. Barth demonstrates an ability to understand the dispositions, pleas, and penalties
       possi ble.

 10. Mr. Barth demonstrates an ability to identify witnesses..

 11. Mr. Barth demonstrates an ability to follow testimony for contradictions or errors.

 12. Mr. Barth demonstrates an ability to protect himself and to utilize the legal safeguards
     available to him.
Respectfully,




Michael J. Scolatti, Ph.D.
Licensed Clinical Psychologist
OPD Mental Health Consultant
                                                                                     Form 10(4)

                                CERTIFICATE OF SERVICE
     I certify that I filed this
0 Petition
0 Motion
NI' Other 1. ,,J.(t 't     -P shporv:s ey co,l+ro
                                      [Name ofdocument]

with the Clerk of the Montana Supreme Court and. that I have mailed or hand
delivered a copy to each attorney of record and any other party not represented
by counsel as follows: "



                     Safba7ty L.                          //a/I-1
                    747fo(75gc4.'"P,'Ae
                       %ova, /IT Y8c:D .
                    [Address]

                    Counsel for .5-0 'Fe a                Al 0/1104q



                   [Other party represoting himself or herself]
                   Pc\ kaV
                  SaPe(;0(. /11T 5?72
                   [Address]

            DATED this                day of feeb(4 0(            y ,        20 42       .

                                                   (IVA41
                                                 [signature]
                                                                  12 544#P


                                                   iG1(eci
                                                 [Print name]
                                                                    BA ( -0          1


         © Montana Supreme Court
                                                                                    Form 10(4)
                                CERTIFICATE OF SERVICE
     I certify that I filed this
0 Petition
0 Motion
0 Other   texit 0-c SC4F,'41/1/ 1.2 (X (0/-rtio
                                    , [Name of document]

with the Clerk of the Montana Supreme Court
                                                and that I have mailed or hand
delivered a copy to each attorney of record and
                                                any other party not represented
by counsel as follows:



                   Al-korAey-e,-era
                  [Nit8ief opI
                         ng2i             njego


                     e le/1CA,
                  [Address]  -1
                                     my 5-9620
                  Counsel for 546ti           e oc "•\0,-4-6.4aL

                    t.(ð-ee